PAUL, REICH & MYERS, P.C.

By: Robert E. Paul, Esquire

Identification No, 21252

1608 Walnut Street, Suite 500 Attorney for Plaintiff
Philadelphia, PA 19103

(215) 735-9200

 

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

ROBERT J. KRAUS and :CIVIL ACTION
MARGARET M. KRAUS, h/w :

vs, ‘NO. 18-CV-2119
ALCATEL-LUCENT, et al. . -ASBESTOS CASE

 

ANSWER TO SPACE/SYSTEMS LORAL MOTION TO EXCLUDE DR. FRANK
This motion is the same as the Honeywell motion and that of others therefore should

similarly be denied.

PAUL, REICH & MYERS, P.C.

wv: Vali t/ul

ROBERT E. PAUL
PAUL, REICH & MYERS, P.C.

By: Robert E. Paul, Esquire

Identification No. 21252

1608 Walnut Street, Suite 500 Attorney for Plaintiff
Philadelphia, PA 19103

(215) 735-9200

 

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

 

ROBERT J. KRAUS and :CIVIL ACTION
MARGARET M. KRAUS, h/w :
VS. ‘NO. 18-CV-2119
ALCATEL-LUCENT, et al. ‘ASBESTOS CASE
MEMORANDUM

As with the motions of the others movant is engaged in a theoretical and sterile
discussion about each and every breath contributing to disease which is both generally accepted
(Exhibit G) and irrelevant to this case. It should be discussing the actual testimony that will be
given based on the evidence of years of exposure to Ford and Philco asbestos'. Space Systems’
motion is copied almost word for word from GE’s and Honeywell’s motions. Pursuant to rule
10(c) the answers to those motions are incorporated by reference. Space Systems, like the other
defendants, harps on the assertion that Dr. Frank will give each and every exposure testimony
which is directly contrary to what he is going to testify.

In fact, as all well know he will follow F.R.Evid 703 and the Federal Court Reference
Manual. Based on the testimony of years of exposure to Ford and/or Philco asbestos from the

witnesses he will opine that years of exposure to asbestos from Ford and/or Philco asbestos

 

' One of the issues on Space Systems motion for summary judgment is whether it or Ford is liable for the Philco
Ford equipment on the USS Cambria. For this motion it is assumed Space Systems is the liable entity.
caused the injury. Space Systems appears to have the liability for Ford and Philco according to
Ford. This is the subject of different motions.

As noted in response to the motions of other defendants, Space Systems, focusus on Dr.
Frank’s beliefs and prior testimony not upon what they know he will say in this case and it
ignores the most relevant cases Rost v. Ford, 151 A.3d 1052 and Mortimer.

Space Systems acquired the business that had formerly been conducted by Philco, later
by Ford. Ford sold the business to Space Systems. During the time that Kraus served on the
ship there were numerous pieces of electronic equipment (Exhibit A, NT 60). This equipment
was opened up and repaired on a regular scheduled basis as part of preventative maintenance
throughout his 3 years on the ship. (Exhibit A, NT 60). Kraus was present when the equipment
was opened and had to be vacuumed out releasing dust he inhaled (Exhibit B, NT 30). Ford and
its predecessor Philco had a large number of pieces of equipment on the ship in the electronic
shop (Exhibit C). The coworker recalled Ford equipment in the shop (Exhibit A) and noted that
every piece of electronic equipment contained resistors and capacitors and wire (Exhibit D).
Navy documents and patents and National Bureau of Standard documents confirm that resistors
and capacitors contained asbestos including tape (Exhibit E). The National Bureau of Standards
confirmed that it was standard for resistors to be wound with asbestos tape (Exhibit E).
Westinghouse, for example and confirms that handling asbestos tape and wire releases
dangerous levels of asbestos dust (Exhibit F). Ford sold the Aerospace business to Space
Systems and asserts that by contract Space Systems is liable. Space Systems argues Ford is
liable. The issue for this motion is that Dr. Frank reported that Kraus was exposed to electronic
equipment on a regular and frequent basis. Since such products contained asbestos and were

constantly and regularly opened releasing dust then 3 years of exposure to that electronic
equipment was substantial factor in the injury as a bystander. See Rost v. Ford, 151 A.3d 1032
(Pa 2016).

Dr. Frank will testify as permitted by Evidence Rule 703 from a hypothetical based on
this evidence. Such meets plaintiffs burden to reach a jury. The Rules of Evidence 703 does
not require experts to keep in their hands everything about every piece of equipment on the ship.
The evidence is that Ford and Philco had numerous products on the ship containing asbestos
which released dust he breathed. Dr. Frank will testify that since Kraus had exposure to asbestos
from Ford/Philco’s products on a regular and frequent basis for 3 years, that exposure was
enough to cause the mesothelioma. This meets the burden he must meet to create a jury
question. Further, as Dr. Frank notes, the asbestos defendants have deliberately and intentionally
funded studies to rebut the generally recognized governmental and scientific views (Exhibit G).
Their attempt to exclude here is part of the conspiracy and cover up.

PAUL, REICH & MYERS, P.C.

wv, Loli bff

ROBERT E. PAUL
CERTIFICATE OF SERVICE
The undersigned certify that a true and correct copy of the within Plaintiffs answer to
Space System/Loral’s Motion to Exclude Dr. Frank has been filed electronically. This document

is available for viewing and downloading from the ECF system and was served upon all counsel

hd Ya)

Robert E. Paul

of record.

Date: January / b , 2020
 

 

~~~ BEMIBIT A
 

Jury Research

Court Reporting

Subpoena Services Mi AAG N m AN >) Graphic Consulting 866.MAGNA?]1

*MagnaLS.com

 

Trial Presentation

LEGAL SERVICES

Document Management

 

=>

 

EEE re

 

 

 

IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBERT J. KRAUS and
MARGARET M. KRAUS, h/w,

Plaintiffs,
vs. No. 18-2119
ALCATEL-LUCENT, et al.,

Defendants.

 

VIDEOTAPED DEPOSITION OF ROGER GOSSETT
Suffolk, Virginia
Tuesday, August 20, 2019

MAGNA LEGAL SERVICES
(866) 624-6221,
www.MagnaLS.com

REPORTED BY: DEBRA-LYNN BAKER, RPR, CSR

Page 1

 

 

MAGNA ®
aS Sar eo

 

 

 

 

 

_ Page 58 Page 59
1 and answered. 1 board, you pulled it out of the equipment,
2 BY MR. PAUL: 2 brought it down to the shop and troubleshot it
3 Q You can answer. 3 right there in the --
4 A Well, circuit boards are made in some 4 Q_ Okay.
5 of the equipment to plug in and, you know, 5 A -- in the shop.
6 circuit boards are made of fiberglass, to my ‘ 6 Q Okay. When you opened up the
7 knowledge, with the components mounted on them 7 equipment, what did you have to do to the
8 and then some sort of a clear plastic, plastic 8 equipment? And, again --
9 used in the generic sense, some kind of a sealer 9 DEFENSE COUNSEL: Object to form, as
10 to prevent them from getting wet, getting dirty. 10 overbroad.
11 Q__ Do you recall any particular pieces 11 BY MR. PAUL:
12 of equipment that had circuit boards? 12 Q_ Again, we're -- we're talking about
13 A Oh, yes. 13 either the SRR-13 or the SRR-11 or the 390A or
14 Q_ Okay. Go ahead. 14 the URR --
15 A Yeah. The cryptographic equipment, 15 DEFENSE COUNSEL: Same objection.
16 especially, had many circuit boards in it. 16 THE WITNESS: Yeah. Well, you know,
17 That's the KWR-26 and the -- KWR-37, the KW-26,| 17 depending on how the thing is made, it's -- once
18 KW-7s, they were all pretty much modernized up to| 18 you get the equipment open to where you can get
19 where they had 90 percent circuit boards. 19 at the insides, there's a couple of screws or
20 Q Okay. And did you have -- where were 20 many screws that you have to take loose to get
21 these -- you did maintenance on these products? 21 the module or the circuit board out.
22 A Yes. 22 BY MR. PAUL:
23 Q Okay. And what part of the ship was 23 Q Okay.
24 that done in? 24 A Pull it out, take it to the shop and
25 A Well, if you maintain a circuit 25 fix it.
Page 60 Page 61
1 Q Did you ever have to use a vacuum 1 BY MR. PAUL:
2 cleaner? 2 Qs Okay.
3 A Yes. 3 A _ -- that -- you know, and -- and you
4 Q_ Tell me about that. Why would you 4 had a little book, you had to sign it saying,
S use a vacuum cleaner? 5 yeah, yeah, we did it.
6 A Probably once a month, every couple 6 And you open it up, clean it out,
7 of months you'd open the equipment up, vacuum it} 7 clean the air filters, if so --
8 out, because dust collected in there, and it was 8 Q Okay.
9 — part of our -- let me see. The name of the 9 A You know, if it had an air filter in
10 system was POM: SEE. I don't, exactly, know what] 10 it, and basically make sure it was lubricated and
11 that stands for, but it was a preventative 11 cleaned, put it back together. As long as it was
12 maintenance shipboard electronic where you 12. working, leave it.
13 cleaned the place out and made sure that 13 DEFENSE COUNSEL: Move to strike
14 everything was pretty and put it back together so 14  nonresponsive portions.
1S that the dust did not accumulate. 15. BY MR. PAUL:
16 Q_ Now, when you say once a month, 16 Q During the time you were on the
17 you're talking about -- are you talking about 17 Cambria, how many pieces of equipment were
aa once a month in the shop or once a month for each | 18 maintained or repaired using the vacuum cleaner
19 piece of equipment? 19 — system that you have described in the shop
20 A Once a month -- 20 itself?
; DEFENSE COUNSEL: Objection; 21 DEFENSE COUNSEL: Object to form,
23 musstates his testimony. 22 calls for speculation, misstates the witness's
3 THE WITNESS: Once a month for each 23 testimony.
4 piece of equipment. You know, you had a regular | 24 DEFENSE COUNSEL: Lacks time and
L2° schedule -- 25 scope.

 

MAGNA® __..

LEGAL SERVICES

 

 

(Pages 58 to 61)

 

 
 

Page 142

Page 143

 

 

 

1 DEFENSE COUNSEL: Objection to form, 1 the -- the workbench, and anytime we're working
2 asked and answered. 2 on anything and he's in the shop, he's right
3. BY MR. PAUL: 3 there. He's closer to the wire than you and I
4 Q_ If you're able to. 4 are right now.
5 A Specifically Belden Wire, I can't say 5 Q Okay. And that's about --
6 any number of times. All I know is anytime we "6 A Yeah, 6 feet.
7 used wire I normally, you know, got it off of a 7 Q_ --4 feet, 5, 6 feet?
8 roll. Most of the time, the roll said Belden 8 A Yeah, it's 4 feet. 3, 4 feet, yeah.
9 Wire. 9 Q Okay. Allright. What's the next
10 Q Okay. 10 company you checked off?
11 A Now, whether I actually used Belden 11 DEFENSE COUNSEL: Can I have a
12 wire or Joe Smith wire, I can't say for sure. 12 running objection to improper refreshing of
13 Q Okay. 13 recollection?
14 A Okay? 14 MR. PAUL: Okay. Sure.
45 Q_ Are you able to say that you recall 15 Q Go ahead.
16 seeing Mr. Kraus near Belden wire -- 16 A The next company is Ford Motor
17 DEFENSE COUNSEL: Objection; calls 17 Company.
18 for speculation. 18 Q Well, obviously we all know who Ford
19 BY MR. PAUL: 19 Motor Company is. What do you associate with
20 Q_ -- if you're able to? 20 Ford on the ship, if anything?
feel: A Yes. In -- in the case of -- in the 21 A Yeah, that -- I believe, but I'm not
22 shop ~- 22 — sure, they had something to do in the manufacture
23 Q. Right. _————;-#3___or something of the shipboard transmitter, but I
p24 A -- the repair shop, we had, Lwould 24 don't remember exactly what.
25 _ imagine, six or eight rolls of wire hanging off 25 Q  Yoirsaid the shipboard transmitter.
Page 144 SS. Page 145
1 A Yeah. Well, the -- _ 1 Q_ Right.
2 Q_ Which specific =< 2 A -- seeing Ford while J-
3 A -- the SRTS or -- 3 Q Okay. \
4 Q -- orall of them? 4 A’ -- was aboard the Cambria.
5 A -WRTs or -- one or -- OF more. 5 Q Okay. Gotit. Okay. Any -- any of
6 /\ don't -- I'm not sure. 6 the other defendants that you -- companies that
7 Q Okay. 7 you checked off, let's talk about those,
8 JA I can't specifically say Ford Motor 8 A General Dynamics, a manufacturer of
_2 Company on the SRT, for example. 9 the R-1051, WRC-1.
10 / Qg Okay. 10 Q_ And we have talked abotit General
t1 DEFENSE COUNSEL: Motion to strike | 11 Dy- -- /
42 / nonresponsive portions, speculation. 12 A Yeah.
43} BY mR. PAUL: 13 Q_ -- what you know ye General
a Q Do you recall working on these Ford 14 Dynamics already.
1S shipboard transmitters near Kraus? 15 A Yes.
16 DEFENSE COUNSEL: Assumes facts not} 16 Q Okay. Go ahead’
17 \ in evidence, misstates testimony. 17 A Okay, Raytheon.
18 THE WITNESS: Okay. I recall working 18 Q Okay, E
19 on the transmitters, Like I said _- 19 DEFENSE COUNSEL: Let me interpose an
| 20 BYMR. PAUL: 20 — objection. There's no question,
21 Q Right. 21 Is there a question, Bob?
22 A -- I don't know for sure whether -- 220 MR. PAUL: Yeah. The question was
23 Q. Sure, sure. 23 “what other ones does he remember and why.
a A =. it was labeled Ford or what, butI | 24 DEFENSE COUNSEL: Okay. Then I
25 object. First of all, it's inappropriate direct,

 

| do remember =- ~

MAGNA®

LEGAL SERVICES

37 (Pages 142 to 145)

 

 
 

 

IN THE COURT OF COMMON PLEAS

PHILADELPHIA COUNTY, PENNSYLVANIA

ROBERT J. KRAUS and : APRIL TERM,

MARGARET M. KRAUS, : 2018
h/w :
Vs

ALCATEL-LUCENT, et ;
al. : NO. 3448

November 27, 2018

Videotape trial of ROBERT
KRAUS, taken pursuant to notice, was held
at the offices of Magna Legal Services,
1635 Market Street, Philadelphia,
Pennsylvania, commencing at 9:40 a.m., on
the above date, before Melissa Broderick,
a Professional Court Reporter and Notary
Public for the Commonwealth of
Pennsylvania.

MAGNA LEGAL SERVICES
866-624-6221
www.MagnaLsS.com

Page 1

 

MAGNA®

LEGAL SERVICES

 

 
 

 

OMA nouRB WNP

Page 26

maintaining and repairing all the
electronic equipment.

And so I was responsible for
making sure that all of the regulations
-- and the Navy has a lot of regulations
on when and where and what happens to
every piece of that equipment. Asa
matter of fact, at one point in time, I
had to sign for every piece of equipment,
okay.

And so there were periodic
maintenances that were required for
different -- it varied depending on the
piece of equipment. And we had a lot of
other types of equipment, too, besides
radios, but J won't go into that for this
second.

But each piece of equipment
had its own special card, okay. And it
kept track of -- and other documents that
went along with that -- kept track every
time that one of those pieces of
equipment came in, when it was
maintained, when it was due for another

DBwAnDUBWN LE

NNONNNPPRPRPPRPPPREE
BWNHEDOMBINHUKRWNEOW

Page 27

regular maintenance.

And we made changes to the
equipment periodically, if it was
improved or updated, and we would do some
type of an alteration. A lot of these
things were called ship alts.

And so I was just there for
that purpose, to make sure that -- that
position was to monitor, make sure that
all of these things were done. If there
was a particular issue with a particular
piece of equipment, I had to know about
it. I had to do something about it.

We've had situations where
-- we had 24 landing craft on board that
ship to land 1200 Marines that we
carried. And the radios we were using on
those boats, when we put the Marines in
the water on our boats, they'd typically
go out, and they would circle until they
were all in this formation. They had to
be able to communicate with the ship.
They had to be able to communicate with
each other. And they were still using

 

DANO PWN EP

NNNNNPPRPPRPPEPEPE
BWHROWOMTIHUAWNHEOLO

Page 28

World War II radios that they were
constantly breaking down.
So that was one of the
things we had to find a resolution for,
that is, me and -- I had the chief petty
officer. That's equivalent to a sergeant
in the Army, if you're not used to Navy
lingo. And, eventually, to a master
chief petty officer, as my ET crew grew
from 12 to some higher number, 15 or so.
So it was an administrative

job that doesn't sound very sexy, but it
had an awful lot of problems that we had
to work out.

Q. Well, you've mentioned --
used a couple of terms, and I wanted to
ask you about those. You used the term
"periodic maintenance” a minute ago.

A. Uh-huh.

Q. What is periodic
maintenance? What happens in a periodic
maintenance?

A. Typical piece of equipment
-- most of the equipment on -- the

 

oOorwAnns WN EE

NPPRPERPPPREP
CUMDAKDNAWNHEROLHO

21
22
23
24

Page 29

electronic equipment was rack mounted.

Q. What does that mean?

A. And that means there were
literally these racks -- these structures
that are like a framework. And there --
a lot of them are in the radio -- I say
radio rooms. We had about -- I think, up
to five radio rooms on the ship, because
we were the flagship, so we carried the
flag officer. He had all of his own --
duplicated everything we had except for
the radars.

So maintenance, we would
bring the piece of equipment in. We'd
take it out of the rack. So now, where
you could originally see the front panel,
but you couldn't see the rest of the
particular electronic equipment, when you
took it out, you could see all of that
because it was cabinets that enclosed it
were still sitting back in the radio
room.

We'd bring it down to the ET
shop. And the first thing they would do

 

MAGNA®

8 (Pages 26 to 29)

LEGAL SERVICES

 
 

 

 

Page 30 Page 31
1 is they would clean it, okay. 1 in your house, if you let it sit there
2 Q. When they cleaned it, what 2 for a long time -- and they were -- and
3. didthey do? 3. they were hot, typically.
4 A. There were two different 4 DEFENSE COUNSEL: Same
5 ways they typically cleaned it. One, 5 objection.
6 they used a vacuum, and would vacuum out 6 THE WITNESS: Most of the
7 every part of the radio they could get 7 radios had electronic tubes. Some
8 to. 8 had electronic tubes and
9 And the second was -- well, 9 transistors, a combination. And
10 they used some chemicals periodically, if 10 if you've ever looked in anything
11. there was corrosion, or if there were 11 -- any piece of equipment, like
12 problems with any equipment making proper {12 your TV, for example, at home,
13 contact with switches, for example, that 13 it's going to get very dusty
14 were in there. We would -- so that was 14 inside.
15 it. 15 And so that's basically what
16 DEFENSE COUNSEL: Belated 16 they were doing, vacuuming
17 objection. Overbroad as to 17 whatever dust was in there.
18 equipment and time. 18 BY MR. PAUL:
19 BY MR. PAUL: 19 Q. What do you recall -- do you
20 Q. Why did the radios and these 20 recall any components of these radios?
21 other pieces of equipment have to be 21 DEFENSE COUNSEL: Objection.
22 vacuumed? 22 Overbroad as to equipment and to
23 A. Easiest way to say it is 23 time.
24 ‘they got dirty. It's like anything else 24 MR. PAUL: You can answer
Page 32 Page 33
1 the question. 1 have to pull circuit boards yourself?
2 THE WITNESS: Could you 2 A. We would --
3 repeat the question? 3 DEFENSE COUNSEL: Same
4 MR. PAUL: Yeah. Have it 4 objections.
5 read back. 5 THE WITNESS: There were two
6 --- 6 ways -- two kinds of ways to take
7 (The court reporter read the 7 care of circuit boards problems.
8 pertinent part of the record.) 8 One, you could find out if there
9 --- 9 was component that was bad, for
10 DEFENSE COUNSEL: Also 10 example. Well, the tube I just
11 compound. 11 mentioned. But they both have
12 THE WITNESS: I'm not sure 12 circuit boards.
13 what you mean by components, but, 13 But the transistor, you
14 for example, there were circuit 14 could detect a bad transistor and
15 boards. 15 replace that. Sometimes, if you
16 BY MR. PAUL: 16 couldn't find the problem in the
17 Q. Circuit boards? 17 circuit board, then you replace
18 A. If that's what you're 18 it, yeah.
19 talking about, yeah, circuit boards. 19 DEFENSE COUNSEL: Move to
20 Q. Okay. 20 strike nonresponsive portions.
21 A. The tubes themselves. They 21 BY MR. PAUL:
22 were all components. So if a tube went 22 Q. Was there any kind of cloth
23 bad, you could pull it and replace it. 23 or pad inside the radios?
24 Q. Okay. Circuit boards, you 24 DEFENSE COUNSEL: Objection,

 

 

MAGNA®©

9 (Pages 30 to 33)

LEGAL SERVICES

 
EXHIBIT C
 

‘Repioduced from-the:Un¢lassified / Declassified Holdings of the Nationa) Archives

 

 

 ]

NAVSHIPS 92383.41

     
 
 
    
  
  
  

APPROVED MANUSCRIPT

MAINTENANCE CHECK-OFF BOOK
for
RADIO SET
AN/GRC-27

SERIAL ————

PHILCO CORPORATION
PHILADELPHIA, PENNSYLVANIA

DEPARTMENT or THE NAVY
BUREAU OF SHIPS

®

 

*
Contract: NObsr 63504 Approved by BuShips: 11 January 1955

DECLASSIFIED
Authority NNT LH3S6R |

 
Reproduced from the:Unelassified / Declassified Halditigs of thie National Archives |
Weekly NAVSHIPS 92383.41 AN/GRC-27

so ,

 

 

 

OA0 ;

Poy 1 Le
Radio Set Control

C-1180/GRC-27

fm OO 9 Oo

tI HUTT

og tr 0. ( ine ‘ 2
ji SY
Ba

eg

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Distribution Panel
J-390/GR

 

 

oO [7 oO
O| Oo G oO
one "18

Radio Receiver R-278B/GR
: a CT] Q
el
Og-® G
AO)
O |
Radio Transmitter T-217A/GR
Radio Set AN/GRC-27
60° FI
00

 

 

 

 

 

 

 

x
ag
O28

  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SesO
Q°OoO /
o0O0Q08e

Modulator-Power Supply
‘ MD-129/GR

 

14 ORIGINAL
~~ DECLASSIFIED
Authority Aiih 971 HSS
   

AN/GRC-27

BCH LEANN Soogny
GaaiSS VOU
~ ‘NAVSHIPS 92383.41

Operating Conditions and Control Settings:

Throw EMERGENCY switch at Radio Set Control
C-1180/GRC-27 to OFF. Disconnect cables and
remove components from rack and from cases.

Weekly

=@

 

STEP

 

NO.

ACTION
REQUIRED

PRELIMINARY
ACTION

READ
INDICAT:0N

ON

STD.

PERF...

 

 

 

Clean inside -and
outside of Radio
Set AN/GRC-27.
Check general
condition of
parts.

 

With dry-air blower, clean out any
dust, dirt, or foreign matter from
inside and outside of chassis.
Make sure that the air screens at
the driver, power amplifier, be-
tween the tuners, on the covers
of the driver section, etc, are
absolutely clean. Any obstruc-
tion of air flow may damage the
transmitter.

Examine tubes for proper seating,
cracked bases, overheated trans-
formers, overheated resistors
and capacitors, and leakage of
potting compounds and oil filters.

CAUTION

Do not disturb any wiring within
the chassis. Some circuits with-
in this equipment operate at high-
frequencies, the wiring serving
as part of the tuned circuits.
Disturbing the wiring may detune
these circuits and cause inef-
ficient operation.

 

 

 

 

Time Schedule:

Record and initial.

 

Week

Jan. Feb.
Step | 19 19

Mar. | Apr.| May | June! July
19 19 19 19 19

Aug. | Sept.| Oct.
19 | 19 =| ‘19

Nov.
19

Dec.
19

 

 

 

 

 

 

 

4

 

 

3)

 

 

Initial

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ORIGINAL

 
 

{ies

FE Rpisdiiead from the’ Unclassifiéd / Declassified Holdings of the National Archives

 

NAVSHIPS 92755.41

 

“APPROVED MANUSCRIPT

MAINTENANCE CHECK-OFF BOOK
for

RADIO SETS ANJSRC-10,-10X,-
10Y,-11,-11X,-11Y,-12,-12.X,-12Y —
AND ANI URC-16,-16X,-16Y,-

17,-17X,-17Y,-18,-18X,-18Y.

 

 

” & ",
Yay Fe
“Rin _ .. “hy.
@ OSD ims
. PREPARED BY *? Der
: PHILCO CORPORATION
PHILADELPHIA, PENNSYLVANIA
‘~~ 4 | BUREAU OF SHIPS NAVY DEPARTMENT
‘Se Gm *
Contract: NObsr 64183 Approved by BuShips: 4 May 1956

 

~~ DECLASSIFIED
Authority NNN TF 1 H382

 

 
 

 

Reproducsd from the’ Unélassified / Declassified ‘Holdirigs of the Natiorial Archives

Monthly NAVSHIPS 92755. 41

Steps & ru

Jumper Wire

AN/SRC-10, -11, -12 Series
AN/URC-16, -17, -18 Series

 

d ¢

=

|
©

Transmission I,ine

Transmission Line

 

 

   
  

eet

 

 

 

 

 

Multimeter
AN/PSM~4

  
 
 

 

Insulation Resistance
Test Equipment Navy
- Model AN/PSM-2

 

 

 

ih — ¢

Insulation Resistance

 
 
   

 

 

 

 

 

: . 7 Test Equipme t Ni
a aa SS es A 2 et ro
- ) > ‘
oO By ©.
-33/PT : % %

Gg —s
®

 

Power Supply,

 

 

 

 

 

 

 

 

 

 

 

 

 

Front View
iQreo Gf 9
YD - — ——
rc <—— : = J
=a
Mounting MT-299/GR o
~~ DECLASSIFIED
12 Authority WAI) 91 H362 ORIGINAL
AN/VRG-8, -9, -10

 
 
    

CECH LE UNN Guomey
CaaISSV TOA

NAVSHIDS 92755. 41 Monthly

steers QD tru QQ

Operating Conditions and Control Settings: Test Equipment Required:

Primary power, antenna, and transmission line dis- Multimeter AN/PSM-4

 

 

 

 

 

 

connected Insulation Resistance Test
Equipment Navy Model AN/PSM-2
Signal Generator AN/URM-25
Multimeter AN/USM-34 ~
READ
SLEP PRELIMINARY PERF.
j = INDICATION
No. ACTION
REQUIRED ACTION STD.
ON
Record.trans - Comnect equipment as shown on oppo- | Multimeter AN/PSM-4 ohm
mission-line re- site page. Set Multimeter AN/PSM- (See page
sistance. 4 function switch: Rx1. See page ii.)
ii. 7 ~ .
Record trans- | Connect equipment as shown on oppo- Insulation Resistance meg
mission-line in- site page. Test Equipment Navy | (59 or over)

sulation resis-
tance.

Model AN/PSM-2

N

 

Record antenna
insulation re-
sistance.

Comect equipment as shown on oppo- | Insulation Resistance meg
site page. Test Equipment (50 or over)
Model AN/PSM-2

 

 

Clean inside and
4 ‘outside of Radio

o.oo S| ©

 

 

Remove all dust, dirt, and foreign
matter from the equipment. Remove

 

 

 

 

* &) Set. any rust and apply rust preventative
or repaint the area in accordance
with existing Navy procedures.
Time Schedule: ' Record and initial. Approx Time Reqd for Monthly Steps — 1 hr
th Jan. | Feb. | Mar. | Apr. |, May | June | July | Aug. | Sept. | Oct. | Nov. | Dec.
Mign 19 | 19 |19_ {19 19 {19 |19 |19 19 |i9_ | 19 | 1D

 

~~ @

 

se @

 

so @

 

=» @

 

Initial

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ORIGINAL

; 13

S@AIYOIY [RUOTEN Au] Jo SBuIpjo}] PauIsse}INg / PayIssejuy) ayy WOy Peonpasdery

 

We
= =

Repfoduced from thé:Unclassified / Declassified Holdings of the National Archives

 

© NAVSHIPS 91875.41

   
 
 
 
 
 
 
  
  
  
 
   

APPROVED MANUSCRIPT

Ie ResoREE gy),

MAINTENAN CE CHECK-OFF BOOK
RADIO RECEIVING SETS
AN/SRR-11, AN/SRR-L2
6 AN/SRR-13

MODEL
SERIAL ————

 

 

PHILCO CORPORATION
PHILADELPHIA, PENNSYLVANIA

DEPARTMENT or tHE NAVY
BUREAU OF SHIPS

 

 

®

 

*k 3
Contract: NObsr 64183 Approved by BuShips: 4 May 1955

DECLASSIFIED
Authority WNb 914382
E Reproduced from the’Unelassified / Declassified Holdings of the Natiorial Archives

AN/SRR-11, -12, or -13

NAVSHIPS 91875. 41 Monthly

Steps © and 8

Operating Conditions and Control Settings:

AN/SRR-11, -12, or -13 de-energized

 

STEP

 

NO.

ACTION
REQUIRED

PROCEDURE

 

Overhaul Radio
Receiving Set
AN/SRR-11, -12,
or -13 as di-
rected.

Inspect front and rear panel of receiver for accumulation of dirt. If dirty, clean,
with non-linting cloth moistened with Dry Cleaning Solvent (Federal Spec P-S-
661, Type I); SNSNG51-S-4718-1D 140F then dry, using non-linting cloth. Sand-/
paper all rusty areas; clean, and repiant with matching color. Check all loose
assembly screws and four mounting bolts; tighten, if necessary; replace, if
missing. Inspect Cable cords and plugs for wear and broken parts. Contact sur-
face of plugs may be cleaned with crocus cloth. Examine pilot covers for
cracks or breaks.. Dust light jewels with a clean cloth, Glass windows of pro-
jection and logging dials, and meters should be polished with a clean cloth.

WARNING

Before proceeding further with this step, it is imperative that the

ship's primary a-c supply be disconnected from the AN/SRR-11,-12,

or -13.
Pull receiver chassis out of cabinet to the service position which will give ac-
cess to bottom of receiver. Using solvent-moistened cloth, clean all accessi-
ble interior surfaces, taking care that lubricated points are avoided.
Remove the two cartridge-type fuses, inspect for correct ampere rating, and
test for continuity: Procure correctly rated fuses, if needed. Clean mirror
with a soap solution or alcchol and wipe the mirror softly. Lens-cleaning
tissues are not recommended. Visually inspect the mechanical action of all

| controls. ‘If sticking occurs, check that all mountings and connections are ,

tight. All shafts should rotate freely. All switches must be inspected for dam~
age due to arcing. Approved burnishing tools must be used to burnish con-

tacts when necessary.

 

 

 

Make electron
tube inspection.

Checking tubes in this equipment as a periodic maintenance procedure is not
recommended, because of the placement of the subminiature electron tubes.
However, the two high-voltage rectifier tubes and ballast resistor used in the
power supply can be checked.

WARNING
Avoid touching tubes immediately after shutdown. Severe burns may
result from contact with the hot glass envelopes or metal shields of
the tubes.
Inspect these tubes for loose envelopes, and also, inspect for firmness of
seating in sockets by pressing tubes inward, taking care not to move them
from side to side.

 

 

 

Time Schedule: Check-off (\’) and initial.

 

r

Month Jan.

19__

Feb.| Mar. | Apr. | May | June
i9| 19 _]19__| 19. Ji9___j19___

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ORIGINAL

 

DECLASSIFIED
Authority NA) F 14362

 
  
  
 

AN/SRR-11, -12; or -13

Operating Conditions and Control Settings:

SCR LG NINN Avomny
CaALAISSV TOU

Ta vySniE Ss v7.

   

 

Semiannual

Steps OD aru

Test Equipment Required:

  

 

 

Primary power disconnected from AN/SRR-11, None
~12, or -13
STEP
PROCEDURE
NO. ACTION
REQUIRED

 

Inspect and clean
all moving .parts
in Receiving Set
AN/SRR-11, -12,
or -13. —

Pull receiver chassis out of cabinet to the service position which will give ac-

. cess to bottom of receiver. Remove dust from chassis and assemblies, using

: small blower. Remoye all caked and dirty lubricant from all moving parts
with Dry Cleaning Solvent 140-F (5 gal drum, stock number G51-S-9718-10),

 

Lubricate chassis
positioning
mechanism.

Using a camel s-hair brush, apply thin film of grease (MIL_-G-3278) sparingly
to handle pivot, gear teeth, and chassis track. Wipe off excess. Apply two
drops of oil (14-0-20-ORD) to push-rod pin, idler bearing, pull-in latch shaft
and bearing, latch-on fulerum, and slide release on fulcrum. Wipe off ex-
cess.

 

 

 

0

Lubricate moving
parts from top of
chassis.

 

 

Using a camel's-hair brush, apply thin film of grease (MIL-G-3278) sparingly
to bevel gears for antenna trimmer (on AN/SRR-11 only), miter gear and de-
tent on RECEPTION switch, and guide buttons. Wipe off excess. Apply two
drops of oil (14-0-20-ORD) to bearing for antenna trimmer (on AN/SRR-11
only), and to tilting fulerum. Wipe off excess.

 

 

ORIGINAL

Time Schedule: Check-off ( v ) and initial. Approx Time Reqd to Complete Semiannual Steps — 1-1/2 hr

 

 

 

 

 

 

 

 

 

 

Semi- ist Halt 2nd Half
annual 19. 19 _
x0 @
= @
so @
Initial ~
17
sonny yedoeN Suyyo:siupjoy petiissejoag / peyssejpunoup wo peonpoidey

 

 
 

} Reproduced from the Unclassified / Declassified Holdings of the National Archives

Semiannual NAYSHIPS 91875. 41

se Q-Q@

 

 

 

 

 

 

  
 
  

 

 

 

 

I

 

 

 

 

 

———=—=—S————-_—_—_——_=
Radio Receiving Set
AN/SRR-11, -12, or -13,
Bottom View

 

 

 

G - Grease MIL-3278
O - Oil 14-0-20(ORD)

O - CAL ADIUST
Shaft Bearing
(Remove Knob) ‘ I}

 
    

© - LAMPS Shaft 4
Bearing ml
(Remove Knob)

O - Idler Shaft — <a Hf A I
O - Tuning Shaft Te Hl L
Hl He ee
Gears ~ | =| ati oy bE
O - Tuning Shaft © | a Wu
Bearing (Remove ZS, Zz ns
Main Dial Knob) = he —

O - cam Roller

G = Detent Wheel
Radio Receiving Set
AN/SRR-11, -12, or -13,
Tuning Dial Assembly

AN/SRR-I1, -12, or -13

G - Guide Buttons

for Band Switch
Rack

O - Lens Arm
Bearing

O - Dial Bearing
—O - Stud Interim

O - Band Switch
Shaft

O - Sleeve Bearing
O - Bearing Follower

G - Band Switch
Cam

 

1s “DECLASSIFIED

ORIGINAL

Authority NNN 71 H382

 
i... SRepreduead:-from the! Unclassified / Declassified Holdings of thé National Archives

fae

Sapelt*
$n

 

NAVSHIPS 92121.41

APPROVED MANUSCRIPT

MAINTENANCE. CHECK-OFF BOOK

for
RADIO TRANSMITTING SETS

ANISRT-14, ANISRT-15
- AND ANISRT-16

 

SERIAL

PREPARED BY
PHILCO CORPORATION
PHILADELPHIA, PENNSYLVANIA

 

BUREAU OF SHIPS NAVY DEPARTMENT

 

Contract: NObsr 64183 Approved by BuShips : 19 June 1956

~ ~ DECLASSIFIED |
Authority NAS 471 HSS)

 
=

P* “Reproduced ffoti thé'Undlassified / Declassified Holdicigs of the National Archives

Weekly x

QQ

 

 

 

 

 

Pressure

 

Antenna
Coupier

 

 

 

NAVSHIPS 92121. 41

AN/SRT-14, -15, -16

 

 

 

 

 

 

 

 

Pressure
™ Gauge
qa
RF Tuner
Antenna Insulator
DECLASSIFIED | ORIGINAL

Authority NN 41 H38t

 
a

Reproduced from the'Unclassified / Declassifiéd Holdings of the National Archives

. NAVSHIPS 92121. 41
AN/SRT-14, -15, -16
Operating Conditions and Control Settings:

Transmitter primary power turned off.

Eo

Weekly

m= @Q~@O

Test Equipment Required:

Multimeter AN/PSM-4

 

 

 

STEP. . READ
PRE LIMINARY PERF.
NO. ACTION . INDICATION
REQUIRED ACTION STD.
ON
@ Record RF Tuner | Check RF Tuner arid Antenna Coupler RF Tuner and Anten-

and Antenna gas pressure. If pressure is less na Coupler pres-
Coupler gas than 20 psi, refill to 20 psi, using sure gauges
pressure. Pressurization Kit MK-260/U.

 

@ Clean anntenna Clean the antenna insulator with a dry

insulator. cloth.
aK

 

 

 

 

 

Time Schedule: Record and initial.

Approx Time Reqd for Weekly Steps — 1 hr

 

Jan. | Feb. |Mar. | Apr. | May June | July

Week 19_ 19. °-}19_ 19. | 19 | 19_ | 19_

Aug. | Sept. | Oct. | Nov. | Dec.
19 | 19 | 19_ 19. | 19

 

 

 

 

 

 

 

 

 

 

©1019 6'0'8'0'6'9'6 |
. : ; { iS

 

 

 

 

 

 

 

 

 

 

Initial

 

 

 

 

 

 

ORIGINAL DECLASSIFIED
Authority NN 971 HAG

 

 
‘Rédroduced from the'Unélassified / Dectassified’Holdirigs of the National Archives

AN/SRT-14, -15, -16

NAVSHIPS 92121. 41 Quarter ly

Steps 8 thru ©

Operating Conditions and Control Settings:

Transmitter primary power turned off.

 

STEP |

 

ACTION
REQUIRED

PRELIMINARY

ACTION

 

Lubricate trans -
mitter cabinet
frame.

| Apply two drops of Oil, lubricating, MS-9030, to bearing surfaces of roller

shafts of drawer support rollers. Apply one drop to each latch stud assem-
bly. ,

 

Lubricate Radio
Frequency
Amplifier.

Apply one drop of .Oil, lubricating, MS-9030, to each of the points indicated on|
opposite page.

 

Lubricate Radio
Frequency
Amplifier.

Distribute 1/4-inch diameter ball of Lubricant, ball and roller bearing, Spec
14-L-2C, over 2-inch length on sprocket side of chains, as indicated on
opposite page.

 

Lubricate Radio
Frequency
Amplifier.

eo @ 8 @ :
6

Distribute rice grain amount of Grease, aircraft and instrument, MIL-G-
3278, on all points indicated on opposite page except the six racks and the
two PA tuning chains. Apply a thin film on the racks and a 3/4-inch dia-
meter ball of grease to the accessible portions of each chain.

 

0 Clean air filters.

 

 

 

Remove air filters from cabinet, and clean in Dry Cleaning Solvent (SNSN
G5i-S-4718-10): then dry and re-oil with Oil, lubricating, MIL-L-9000-B.
Drain off excess oil and replace filters in cabinet.

 

 

” pime Schedule: Initial.

 

ist Quarter Qnd Quarter | $rd Quarter | 4th Quarter
19__ 19___ 19_ i9_

 

 

 

 

 

 

 

 

 

 

 

 

 

ORIGINAL

DECLASSIFIED ~ | 4|
Authority NA) F 1 HSB

 
EXHIBIT D
 

 

 

 

 

Page 46 Page 47
1 A. Yeah. 1 not the wire.
2 Q_ -- what did you have to do to that 2 Q- Yeah.
3. wire? 3 A And once you cut it, the insulation
4 And, again, I'm talking about the 390 4 goes flying into the trash can or on the floor.
5 for the moment. I'll get to some of the other 5 Q Did it ever fly in your face?
6 stuff ina bit. 6 DEFENSE COUNSEL: Objection to form,
7 A Well, it's just a matter of 7 ~~ Jeading.
g determining, you know, you need a wire that's 8 THE WIINESS: No.
this long or that long, you cut it off, you strip 9 BY MR. PAUL:
the ends off of the insulation off the wire to 10 Q_ Okay.
expose the conductor and solder it back into 11 A You've got to be careful, you know,
place -- 12 you don't do things like that.
Q Okay. 13 Q Right. Were there any other pieces
A -- whether it's, you know, 2 inches 14 or components of the R-390 that you recall?
long or a foot long. 15 A Mechanical components.
Q What happened when you -- when you 16 Q Well, tell us about electronic.
cut the wire, as you describe it? Did you see 17 A Yeah.
anything happen, or did you see anything in the 18 Q Okay. What's a resistor?
air? 19 A Aresistor is a piece of electrical
DEFENSE COUNSEL: Objection; form. | 20 equipment that's made to -- to impede the flow of
BY MR. PAUL: 21 electronics, and how much it impedes it depends
Q You can answer the question. 22 on how it's made. You can get them that are very
A No. Well, when you cut the wire, the 23 low resistance or very high resistance --
insulation -- you have special cutters for the 24 Q Okay.
wire which, you know, will cut the insulation but 25 A --and--
| Page 48 Page 49
EL Q Do you know how they're made? 1 speculation.
ee A Basically, yeah. A bunch of -- first 2 BY MR. PAUL:
3 ofall, the engineers determine what resistance 3 Q Do you have any knowledge about what
4 they need. Okay? They're made in certain steps. 4 the compounds were made of?
| 5 The compounds that -- the resistive conductive 5 A No, I haven't the slightest.
6 compounds are chosen to provide this 6 Q Now, we're talking about the 390 for
‘| 7 plus-or-minus resistance. 7 the moment.
8 Q_ Okay. 8 A Okay.
A And then they're incorporated into a 9 Q_ Was there a difference in resistor --
package with other stuff to keep them -- what can| 10 well, were resistors used in lots of other -- in
Isay? To keep it together -- 11 other equipment?
Q_ Okay. 12 A Yes.
A -- okay, with two wires sticking out 13 Q Okay. What other pieces of equipment
the end. 14 were the resistors used in that you recall?
That -- that's strictly the -- the 15 DEFENSE COUNSEL: Objection.
manufacturing process. Okay? That has nothing | 16 Again --
to do with my end where I -- 17 THE WITNESS: Every piece of
Q Sure. 18 — electronic equipment on the ship has resistors in
A -- replace the resistors. 19 it.
But that's -- yeah, that's -- 20 BY MR. PAUL:
Q__Do you know any -- ’ 21 Q Okay.
A__ -- that's basically how I -- how I 22 A Whether it has -- you know, the
know a resistor is made. 23 number is -- depends on the complexity of the
DEFENSE COUNSEL: Move to strike, 24 equipment. Some of the -- the transmitters had
LS lacks foundation, basis of foundation, 25 hundreds of resistors.

 

MAGNA®

12 AR tn 49)\

{PDanaa

 
 
 

Bur. A

a

fe
ae

ENCLOSURE I ENCLOSURE I

DEPARTMENT OF THE NAVY
OFFICE OF THE CHIEF OF NAVAL OPERATIONS
WASHINGTON, 0.C. 20350

 

Mr. Robert F. Hughes

Assistant Director

U. S. General Accounting Office
Human Resources Division
Washington, D. C. 20548

Dear Mr. Hughes,

This is in response to your letter of October Sth in
which you cequested information on the extent to which
asbestos is being used ‘in the Navy's shipbuilding and ship
repairing operations. This response reflects our under-
standing of the scope/detail of your request as amplified
by Mc. Joseph Daigle cf your staff during a meeting in late
October.

In response to questions 1, 2 and 4, attachment #1
provides a listing of U. S. Navy ships (class, name and
hull number} which were delivered since 1973 or are under
construction and also provides information regarding the
status of thermal insulation. Each ship has several types
of asbestos containing materials installed; however,
thermal insulation for machinery, equipment and piping
systems has been the major application of asbestos.

Even though the use of asbestos as thermal insulation
has been eliminated, there remain a few shipboard applica-
tions where technically acceptable substitute asbestos—free
materials have not yet been ideritified. Therefore, all
ships presently in service contain some quantity of
asbestos. .

   
   
   

  
 

  
 

ie=Vike
—Body of ce ice -S tor “TV and
tereo equipment in Wat éectronic Asbestos
is used in home and offte oor tiling ship

decks. Asbestos is used on electric cabling found in many
commercial ovens, home hot water heaters and in Navy galley
ranges. Piping system gaskets and packing used throughout
thousands of American industries and homes and in Navy
shipboard piping systems contain asbestos. Asbestos is
used in automotive brakes and clutches and in Navy ship

The list is
n uses of asbe

    
  

IN REPLY REFER TO

Ser 4542/318054
S Jan 1979

 

—— | | earrey ~f

 

eee
 

,ENCLOSURE I ENCLOSURE I

’

4. Despite the enormous costs replacement of asbestos
thermal insulation in ships will not eliminate asbestos
exposure of civilian and military Navy personne-- accordin
the National Institute f° dccupationa> safety and Health,

ily measurable levels

asbestos dust ig ever ere.
S t are found in the att of cities

g to

of airborne asbestos dus 4
throughout the country: much of ie generated bY automotive
i Asbestos is used 1n go many products
t daily.

brake and elutch Linings .
s knowingly encounters i

that most of the U. . populace un
I hope this information gatisfactorily answers your
to

inquiry regarding the exten which asbestos is being used in
a ship repairing operation.

the Navy's shipbuilding an
gincerelYr

    

  
 

rej. Bruce,
Vice Au:niral, U.S. tive
Gepity Crt oF sc

 

Opyraticrs 4

 
 

INCE the announcement of a new system for the

mechanized production of electronics in 1953, the
National Bureau of Standards has developed additional
compatible components and techniques under the
sponsorship of the Navy Bureau of Aeronautics. Re-
cent advances achieved by NBS in electronic process
technology include an adhesive tapecapacitor, a “chip”
resistor, and a method for applying pyrolytic carbon
resistors. Developed by B. L. Davis of the Bureau’s
process technology laboratory; these components and
techniques should do. much to increase the versatility
und applicability of electronic equipment manufactured
by automatic production lines.

The development of systems for Modular Design of
Electronics and Mechanized Production of Electronics
(MDE-MPE), formerly code-nanied Project Tinker-
toy, was begun by the Bureaw with the cooperation of
several industrial companies under the sponsorship of
the Navy Bureau of Acronautics as an industrial pre-
paredness measure. The MDE-MPE system starts
with raw or semiprocessed materials and automatically
manufactures ceramic base wafers, dielectric elements
for capacitors and adhesive tape resistors; prints con-
ducting circuits and capacitors; and mounts resistors,
capacitors and other component parts on standard,
uniform steatite wafers: The wafers are stacked like
building blocks to form modules that perform all the
functions of one ar more electronic stages. The pilot
plant, operated by a commercial contractor, incorpo:
rates the principles of this system. The plant was de-
signed to produce 1,000 finished and inspected modules
per hour.

In this chumber electricully conducting solution is
sprayed on one side of tape, dried, and then sprayed on
other «ide. When cured, dielectric formulation jx
sprayed on one side of tape. tis then ready to be used

as one element of the enpacitor., Spray anit can be seen
at far right.

&

-MPE machine techniques.

MDE-MPE tape capacitors in stages
of production. Wafers at left are
eured steatite blanks of same gen-
eral type used in MDE-MPE system,
Silver pattern that forms one elec.
trode of enpacitor hus been applied
lo two wafers in the center. In
wafers at right, adhesive diclectric-
coated tape is ext into squares
slightly larger than the silver con.
tuel and then pressed down onto the
wafers. After curing, the capacitor
is ready to be assembled into a
module with other wafers such
as that shown at top left.

The Tape Capacitor

The self-adhesive tape capacitor is designed. specifi-
cally for application to the ceramic wafer by MDE-
lt is manufactured in much

the same manner as the NBS adhesive-tape resistor.
A conducting tape, coated on one side with-a dielectric,
provides one clement of the capacitor. The other
element is a silver pattern printed and fired on the
wafer. It is now possible to apply an adhesive-tape

 

AHS Pectotiad Vews Bulletin

 
Application of adhesive tape tupucitor to wafer. Al-
though shown here ds a manual operation for demon-
stration purposes, it is normally applied hy muchine.

 

resistor to one side of a wafer and an adhesive-tape
capacitor to the other side. .
The materials required for the manufacture of tape
capacitors are a heat-resisting ashestos paper tape, sil-
ver flake, silicone resin, butyl cellosolve, a powdered
high-K titanate body, n-hexane, and epoxide resin,
The electrically-conducting formulation (a mixture of
the silver flake, silicone resin, and solvent) is ground
ina ball mill. The mixture is sprayed on a loop of
tape 144 in. wide, allowed to dry thoroughly, and
then sprayed on the other side. When cured, the metal-
lized tape is conductive along each side and from one
side to the other. After slitting along the center to
form two Yin tapes, it is ready for application to
the dielectric film. A roll of tape 19 ft long ‘will
produce about 350 capacitors, .

 

The dielectric formulation is composed of high-K

titanate body that has been pulverized in a ball mill »

with n-hexane until the particle size is about 1 to 2
microns. after which the slurry is allowed to evaporate
under a hood, The ground titanate body is mixed
with epoxide resin and further ball-milled. This
tacky dielectric mixture is then sprayed on the metal-
lized base 1ape in various thicknesses determined by
the number of passes the tape makes in front of the
spray gun. Thickér applications, of course, make
capacitors of lower:yalue.

The silver pattern that forms one eleclrode of the
capacitor is applied to the steatite wafer by means of
a screen press. Jt is then dried and fired onto the
ceramic. The adhesive dielectric-coated tape that
forms the other electrode is cut into squares slightly
larger than the silver contact and pressed down oH it.
A narrow conductive strip, similar to resistor tape es
with a conductivity of approximately 0.02 ohm pe
half inch. is Jaid down between aw corttdek On the i
vf the wafer and the top side of the capacitor. ie

denuary 1955

 

complete assembly is then cured by placing it in a
oven at room temperature, raising it to 225° C over
period of one-half hour, and holding the temperatur
at 225° C for 45 minutes.

Capacitors of higher values can be manufactures
by applying a number of layers of tape, one on toy
of another, with appropriate connections to the edge
of the wafer. Smaller capacitors can be made by re:
ducing the area of the silver pattern printed on the
wafer, or by increasing the thickness of the dielectric
layer. For typical values, see table 1,

 

Second element of capacitor isn silyer puitern printed
onan MDE-MPE, wafer. Elements muy be printed on
either or both sides, depending on requirements of fin-
ished circuit. An adhesive tape resistor can be applied
to opposite side of wafer instead of a capacitor, if desired.

 

Shelf life tests indicate that the capacitance changes
no more than 1 percent during the first month after
manufacture, and that there is no change in the dis-
sipation factor, which averages 0.7 percent at 1 ke.
However, the capacitance does change somewhat Wilh
temperature, —3 percent from 25° to 85° C, and —15
percent from 25° to —55° C. Ina lond life test. a few
capacitors shorted out, but otherwise only negligible
changes occurred in capacitance and dissipation factor,

The “Chip”? Resistor

The “chip” resistor is made by applying self-adhesive
resistor tape to a small chip of ceramic material. This
resistor is not for use in the regular quantity production
of modules, but aids the electronic design engincer in
studying new modular circuits which are still in the
“breadboard” stage or in producing prototype equip-
ments for evaluation. The chip is inserted into a cir-
cuit simply by soldering it to the appropriate connec-
tions on a standard wafer.

The precured resistor tape is manufactured muto-
matically by the usual MDE-MPE techniques but is
applied to a chip of cured steatite about 0.600 by 0.225
in. instead of the standard MDE-MPE wafer. A pre-
totype muehine developed in the NBS  laboraturies

9
of a highly accurate gas thermometer for this purpose
requires painstaking and time-consuming precision,
the work on the secondary thermometer is being PUT
sued concurrently. Resistance thermometers Con”
structed of the semiconducting elements, silicon and
have proved to be extremely sensitive; 19
e resistance changes more than 50 per-
cent per degree: While satisfactory reproducibility
still remains a problem, results of initial tests have

been quite promising.

germanium,
some cases th

References

{1} New International Temperature Seale, NBS Technical

News Bulletin 33, 28 (1948),

i Fr Stimson, ‘The International

 
  

=

    
  
   

    
   
   
    

2 ? “Re ee

eI 1918, J. Reseach ie ae 211 (1949) -

3] Robert J. Corruceini, Di erences between the [4.0

tional Temperature Seales of 1948 ae tbe: Wena
, . .

seurch NBS 43, 133 (1949) RP2014.
4) HL. F. Stimson, The measurement ol some 1) '
mu wrties of water, J. Washington Acad, Sc be a
(1945). + 20)
[5] NBS Technical News Bulletin, No. 305, 71 (1942),
{6] J. B. Geerigon, A. W. kava, Absclite stie\ Wier
mometer for high temperatures and high pre: = gts
Sci, Inst. 20, 785 (1949). ; Pressures, Rey,
7] Robert J, Corruccini, Annealing of platinum {
[ mometry, J. Research NBS 47, 94 (1951) Teo
[8] Lawrence C. Liberatore and Raymond E. Wilson, Agin,
changes in clinical thermometers, J. Am. Ceramics :

(In press).

+l

NBS Precured Tape Resistor

HE ADHESIVE-TAPE resistor developed by the
Bureau has aro wide interest since its
announcement in 19512. In the NBS tape-resistor
system, designed primarily for electronic printed-circuit
applications, small pieces of self-adhesive resistance-

coated tape are simply pressed into place against.

metallic terminals at the proper points in the circuit.
The resistor was developed as part of a program of
miniaturization of airborne, equipment sponsored by

 

em adhesive tape resistor, NBS Tech. News
uly 1951). ibe

_ 7 Achigh-t
Bull, 35, 100
tape resistor system, NBS
Office, 30¢.

Circular 530, Government Printing

 

cireuit.
chassis after all resistors have been pressed in place,

about Lia inches.

temperatures (about 300° C.),

110

Deseribed in detail in An adhesive

‘The i : i

Che original version of the NBS tape raniston: ts self-adhesive, but mist be heat-cared hy

re precured resister is miuade by

lends between two aaeeron resistors and then heat-euring, which bouds the ronietar 1B The tenis

about DM jnslites ee: boldest one of the preeured NBS tape resistors inte place,
i gis needed, this version of the tupe resistor con be used with chussis that would not will

the Navy Bureau of Aeronautics, Despite its advan-
tages, the method has been limited in some applications
by the necessity for baking the supporting base material

to cure the resistors after they have been pressed in

place.
A new precured wire-lead version of the tape resistor,

now being made at NBS, obviates the need for heat-
curing after placement in the circuit. The new re-
sistors are made by pressing uncured resistor tape
against both sides of suitable wire or metal-ribbon
leads; the leads are thus sandwiched ‘between two
pieces of resistor tape. “These units are then given the
usual heat cure. which bonds the resistor tape to the

 

Left: the recently developed preeared version of the Burean's tape resistor cau he soldered or -pntewelded i? is
baking

wielding = inable mete
a ne ail length is

; t
Because no subsequen
ts
  
 
  

Ww prec’ ‘yarialion in addition to the
1 form, the range of possible applications

pe resistor is greatly extended. Charac-
tic advantages of the NBS tape resislor—compact-
stability, and high-temperature operation—are
elained in the precured wire-lead design. Fur-

ot
q ness;
largely F : :
thermore, the new resistor might well prove more
economical Lo manufaclure in quantity than other types

having less desirable characteristics.
The basic NBS tape resistor is made by coating
asbestos-paper tape with a mixture of carbon black or

giaphite, silicone resin, and solvent. Resistor dimen-
<ions are standardized at one-half inch long and about

   
  
 
 

SOMBIE

soldered or — one-eighth inch wide; a variety of coating formulations

have been deyeloped to give a wide range of resistor
values.

Leads for the precured tape resistor are now being
made from ribbon of thin silver or silver-plated copper
at NBS. Leads extending one-half inch beyond the
resistor proper are used, bringing the over-all length
to 134 inches. Thickness is held to about 0.012 to
0.015 inch.

Preliminary tests indicate that the precured NBS
tape resistor, when supported in air by its Jeads alone,
will not provide the full dissipation of 0.25 watt al 200°
C for which the basic resistor was designed. Further
test work is now in progress, and a suitable derating
curve will be worked out.

New NBS Director Appointed

R. ALLEN V. ASTIN has been appointed*
Director of the National Bureau of Standards.
Formerly Associate Director of the Bureau, Dr. Astin
has been Acting Director since October 1951. Dr.
Astin has also been appointed a member of the
National Advisory Committee for Aeronautics.
Dr. Astin has been a member of the Bureau’s staff
since 1932. Until 1940 he was principally concerned
with dielectrics and electronics. His contributions in-

clude development of improved methods for precise.

measurement of dielectric constants and power factors
of dielectric materials and studies of the nature of
energy losses in air capacitors. He did pioneering
work in the development of radio telemetering tech-
niques and instruments and applied this work to studies
of cosmic rays and of meteorological problems in the
earth’s upper atmosphere.

In 1940 Dr. Astin was one of the Bureau scientists
doing pioneering work in proximity fuze research and
development for bombs and rockets. He became chief
of the Optical Fuze Section in 1943, assistant chief of
the Ordnance Development Division in November 1943,
and chief of the Division in July 1948. He played

a major part in the development and evaluation of bar-

type proximity bomb fuzes and in their introduction
to service during the war. During the fall and winter
of 1944-45 he served in Europe as representative of
the Bureau and consultant for the Ordnance Acces-
sories Division of the National Defense Research Com-
inittee, concentrating on proximity fuze problems. He
edited the terminal three-volume Technical Repart of
the Ordnance Accessories Division (Division 4).

As chief of the Ordnance Division from 1948 to
1950, he supervised the Ordnance Laboratory. the
Guided Missile Laboratories, and the Electronics and
Tule Laboratories, When Dr. Astin was appointed
Associate Director in May 1950, he assumed responsi-
bility for the work of the Ordnance Development,
Missile Development, Electricity, and Electronic
Divisions as well as the Office of Basie Jnstrumentauion,

_Dr. Astin was born in Salt Lake City, Utah, on June
12,1904. He received the KH, S. depree in physics Fron

the University of Utah in 1925. While working toward
his advanced degrees at New York University from
1925 to 1928, he was a graduate assistant and instructor
in physics. From N. Y. U. he obtained the M. 5. and
Ph.D. degrees in physics in 1926 and 1928 respec-
tively. From 1928 to 1930 he held a National Research
Council Fellowship at Johns Hopkins University, doing
basic research on measurement techniques relating to
dielectric materials. Between 1930 and 1932, he was
a Research Associate in_a program sponsored at the
Bureau by the National Research ‘Council and the
Utilities Research Commission, Inc.

Honors and awards he has received include the fol-
lowing: Nationa] Research Council Fellow in Physics,
1928-1930; Navy Ordnance Award for Exceptional

 

Dr QMea Yeo \etin
Patented Aug. 6, 1935

UNITED STATES

2,010,133

PATENT OFFICE

2,010,133
RESISTOR

Sidney Bloomenthal, Merchantville, N. J., as-
signor to Radio Corporation of Americr, a. cor-

poration of Delaware

No Drawing.

Application November 25, 1933,

Serial No, 699,707
16 Claims. (Cl, 201—%6)

Ay invention relates to resistors and more par-
ticularly to resistors of types suitable for use in
radio receivers, wherein noise occasioned by va-
rigtions in resistance during the passage of cur-

3 rent therethrough must be minimum.

Resistors of types used in radio receivers must
be “quiet”. That is to say, since such resistors
are usually utilized in connection with sensitive
thermionic devices, their resistance must mot

30 fluctuate while they are conducting electric cur-
rents, This requirement must be met to a greater
or less degree in the menufacture of all resistors
of the types under discussion.

A resistor for use in radio receivers should also
15 have a substantially zero temperature coefficient
——of resistance and a low. load-coefficient of resis-
tivity. That is to say, it should be so made that
temperature changes occasioned either by atmos-
pheric conditions or by the passage of electric

20 «current therethrough will not materially affect
the resistance value.. =

It is, accordingly, an object of my Invention to
provide a new and improved resistor that shall be
substantially free from noise when used In an

25 amplifier.

Another object of my jnvention is to provide
a resistor that shall have a substantially zero
temperature coefficient of resistance during nor-
mal x ”t~—

Another object of my invention is to provide a
resistor that shall have 8 low load-coefficient of
resistivity.

EH is also highly desirable that manufacturing
methods be devised and materials provided
35 whereby quantity production of resistors having

accurately predetermined values may be had. It
is, accordingly, a further object of my invention
to provide such methods and such material.

A still further object of my invention Is to pro-

40 vide a new resistor material capable of being
molded inte any desired shape with full assur-
ance that the resulting device will have the pre~-
determined resistance and temperature coefficient
characteristics.

The foregoing objects and other objects ancil-
lary thereto I prefer te accomplish, in short, by
first coating particles of a filler material, such £5
asbestos, powdered glass,
a mixture of filler materials, with a polymerizable
60_ resin in solution and thereafter causing conduct-

ing material, preferably graphite and/or carbon
black, to be precipitated upon the coated parti-
cles from a colloidal solution thereof.

The novel features that I consider cbharacter-

BS istic of my invention are set forth with particu-

30

465

larity: in the appended claims. ‘The invention
itself, however, both as to its organization and its
method of operation, together with additional
objects and advantages thereof, will best be un-
derstood from the following description of @ 5
specific embodiment.

Substantially all fixed resistors used in radio
receivers, amplifiers, and the like, include a filler,
a conducting material, a binder, and a moisture-
repellent impregnating material. The electrical 10
and mechanical properties of the resistor depend
not only upon the nature of these components
but on the manner in which they are put together.

Previous to my present invention, I made many
experiments in the effort to utilize asbestos, glass, 15
or sand singly es well as various mixtures of sand
or glass and asbestos, as-fillers.. For.a binding
material, I tried many grades of phenol formal-
debyde resin in Mgquid and powdered form or in
the form of varnish. For the conducting ma- 20
terial, I tried dry. graphite ‘and carbon. black, but
in all of my early experiments IT found that, if
the conducting material was first mixed with the
filler and the binder thereafter added, the re-
sistors made from such a compound were €X- 25
tremely variable in resistance yalue and could
not accurately be reproduced by factory proc~
esses.

—— Acco ivention, therefore, I firat
take a predetermined amount of finely ground 30
giass and air floated asbestos and intimately mix
with it a solution of phenol formaldehyde resin
(known as bakelite) in acetone. ‘The principal
function of the ground glass is to impart to the
finished resistor a rough surface to which paint 35
and sprayed metallic terminals will firmly ad-
here. For the mixing process, I prefer to use a
device commercially known as 4 ‘Sneader” and
continue the kneading process until substantially
all of the solution is evaporated. At this stage 40
in the process, the mass of material has a dough-
Hike consistency and if a small portion of It is
examined under a microscope, it will be apparent
that every patticle of the asbestos and glass is
covered with a film of unpolymerized resin left 45
by the evaporation of the acetone.

The “mix” is next removed from the kneader
and is crumbled into particles which are allowed
to stand until all of the solution evaporates and
it becomes quite hard and brittle. The material 50
is next placed in a ball mill, or grinder of any con-
venient type, and is ground until substantially
all of it becomes fine enough to pass an 80 mesh
screen.

‘while the process of grinding 1s being carried 5°

 

 
10

16

25

on, the conducting material may well be in course
of preparation. For this material, I prefer to
use a collofdal suspension of carbon in water,
such as the graphitic material known to the trade
as “Aquadag”, manufactured by the Acheson
Graphite Company, & gas-carbon suspension
known as “Aquablack”, manufactured by Binney
& Smith Company, or a suitable mixture of the
two 7" : -

In view of the fact that graphite-has approxi-
mately one-tenth the resistance of carbon, such
as is ‘utilized in the manufacture of aquablack,
these two commercial materials cannot be in-
terchangeably utilized in the same proportions,
Tt is, however, desirable to use aquadag for re-
sistor elements having relatively low resistance
and aquablack or mixtures of the two suspen-
sions, suitably diluted, for resistors having rela-
tively high resistance.

For resistors having high resistance values, it
is particularly desirable to use mixtures of
graphite and carbon black made from natural
gas. If graphite alone is used for such resistors,
the proportion thereof is so small that the par-
ticles are quite widely separated.. This condition
gives rise to noise which is obviated by the pres-
ence of carbon black particles that effectively
“bridge” the graphite particles.

The 80-meésh resin coated particles are next in~
timately mixed with the colloidal carbon suspen-
sion, which has been diluted with water to a point
whereat the liquid is substantially 1% carbon by
weight, by a.stirring operation and, for this pur-
pose, mixing apparatus of substantially any well
known commercial type may be utilized...

For the purpose of explanation of the foregoing

_ paragraph, {t is to be understood that the term

“eolloidal carbon suspension” is intended to in~
clude. diluted aquadag, diluted sauablack,-or 4
diluted mixture of the two. It is also within the
scope of my invention to first mix the resin coated

-—particles with either one or the other of the first-

65

70

75

mentioned solutions, and to thereafter mix or add
the other solution, thus causing successive pre-
cipitation of carbon in different forms on the
particles.

Under usual conditions of manufacture, the in-
troduction of the resin-coated filler material into
the colloidal carbon suspension disturbs the elec-
tric charge relations existing in the said suspen-
sion, with the result that the carbon is precipi-
tated onto the filler material and forms a conduc-
tive film over the entire surface of each minute
particle thereof. Under certain conditions the
colloidal suspension of the carbon persists and, in
such case, I find it advisable to add to the mixture
2 small amount of hydrochloric acid which co-
agulates it and causes the precipitation hereinbe-
fore mentioned. As an alternative, for the pur-
pose of coagulating the colloidal suspension, I
may add to the acetone solution of the resin, be-
fore coating the filler particles therewith, a small
amount of furfural or of some other volatile ma-
terial such as acetic acid, having an ionizable hy-
drogen etom with which it readily parts... For this
purpose, I have also obtained fairly good results
with small quantities of an organic acid such as
melic, citric, tartaric, or the like.

After the carbon is precipitated onto the filler
material particles, the supernatant liquid is either
drained off or the solution is filtered in a filter
press or the like. The cake resulting from the
filtering process is dried at a temperature of ap~
proximately 40° C., for 24 hours, or, at least, for

2,010,183

a period of time sufficient to drive off substantially
all of the residual moisture.

In order that the continuity of the carbon film
on the filler particles shall not be inverrupted, the
dried cake must be handled rather carefully. In
other words, it is highly inadvisable to subject the
cake to any: further grinding operations to pre-
pare it for handling, and at this point in the
process it is found best to manually crumble the
cake into small particles suitable for charging a
molding machine.

The crumbled material is next loaded into the
hopper of an automatic “pill” making machine,
such as is used in the drug industry, or into equiv-
alent well-known apparatus, which forms it into
cylindrical rods under a pressure of the order of
ten tons per square inch: For the sake of uni-
formity, I prefer to form rods %’’ in length and
¥,’’ in diameter if the power rating thereof is not
to be in excess of one watt, The rods made as de-
scribed are then placed in trays and baked. in
an oven at 170° C, for approximately one hour. .

I am not, at this time, prepared to exactly ex-
plain all of the physical changes caused in the
pill by the baking process and consequent poly-
merization of the resin coating underlying the
carbon on each particle of filler. .

It appears, however, that during the: beking
step of the process, the carbon films on the par-
ticles merge together to provide what might te
termed a, “honeycomb” structure, of conducting
material, and that the polymerization of the bind-
er serves to Jock the elements of the sald honey-~
comb structure firmly in place, without disturb-
ing the continuity of the carbon contacts, How-
ever, in view of the fact that the carbon films are
extremely thin, it is, of, course, probable that

10

15

20

25

30

38

some of the resin May séep through them and

bond with resin from other‘particles. As a mat-

ter of fact, the binder does nof appear to have:

any pronounced insulating action and it may well...

happen that the theory first above given is cor-
rect. .

In order that my disclosure shall be complete,
the following specifie directions for making 1000
resistors, each having a resistance of 700 ohms
and each capable of dissipating one watt, are
given: ;

For the above purpose, I take 5 lbs. of glass
ground to pass a 150 mesh screen, 2% Ibs. of air-
fioated asbestos, and mix them in a kneader with
1.62 Ibs. of phenol-formaldehyde resin dissolved
in 8 Ibs. of acetone.

To coat the amount of filler material specified,
in order to obtain the desired, resistance charac-
teristic, requires .126 Ibs. of graphite. ‘This
weight of graphite is contained in .63 Ibs, of com-
mercial aquadag which is diluted by adding ‘to
it approximately 514 pints of distilled water to
form a colloidal suspension having the required
density. .

The following table gives relative proportions
of filler, resin, and carbon for a number of fin-
ished resistors %4’’ long and %4’’ in diameter:

 

 

 

Carbon :

Asbestos | Resin | Graphite black Glass Resistance {
Pereent | Percent| Percent | Percent | Fercent

72 25 3 bias feecuene 700 ohms.

73 25 2 a= 2000 ohms.

74 A.5 15 |.----s--}.. ...---| 500000 ohms.

2A 18 7 2.3 55 | 1.2 megohm.

wa 18 1.2 2.3 54 | 17000 ohms.

Za 18 1.4 2.3 54 | 11000 ohms.

 

 

 

 

 

 

From the foregoing table, tt will be apparent

45

50

565

60

65

70

76
2,010,188

that a resistor having any desired resistance
characteristics May be made by multably choos-
ing the relative amounts of filler and conducting
material. It will also be noted from the table
that the variation in the resin content plays a
very minor part in the resistance of the finished
article, which is in accordance with the theory
hereinbefore advanced. .

After baking, the resistor rods must, of course,
be provided with sultable terminals. For this
purpose, I find it best to utilize the Schoop metal
spraying process and I apply to each end of the
resistor a ring of copper or tin extending in-
wardly from the end a distance of y4’’. Obvious-
ly, the resistance of the rod measured from end
to end can be further controlled at this point In
the process by adjusting the width of the sprayed
terminals, As a general rule, however, this is
not done in the factory, for the reason that it
is much more convenient to so arrange the spray-
ing machinery that all resistors are provided with
terminals of the same width.

After the terminals have been sprayed onto the
ends of the rods, the rods are immersed in 3
moisture-repellent impregnating material such
as melted carnauba wax, aerclor, halowax, sin-
cera Wax, cerawax, paraffin, linseed oil, or the
like, which has no solvent action on the poly-
merized resin at any operating temperature, The
melted wax is preferably maintained at a tem-
perature of 170° C., and the rods are kept there-
in for approximately forty five minutes. Car-
nauba wax is particularly advantageous to use
as the impregnating material since, by reason of
its expansion_within the interstices of the re-
sistor rod, at temperatures below its melting
point, it compensates, to some extent, for changes
in resistance occasioned by temperature rise. I
have also found linseed ofl to be quite satisfac-
tory, since it oxidizes and forms a surface coat-
ing which is thoroughly waterproof. Linseed oil,
however, necessitates an extra baking step to ef-
fect this oxidation.

A resistor manufactured according to my im~
proved method offers many advantages not here-
tofore obtained. In the first place, the process
utilizes carbon which can be purchased in its
processed form and is immediately available.
Secondly, the resistance values can be duplicated
fairly accurately and, in addition, the electrical
characteristics can be accurately determined and
controlled, while the finished resistors exhibit ex-
tremely low load coefficients of resistivity. Natu-
rally, I am aware that certain of the mentioned
advantages have been approached in the past,
but it is my belief thet no resistor now on the
market exhibits them to as great an extent as
a resistor manufactured according to my im-
proved process.

Although I have disclosed herein certain spe-
clfic proportions of filler, resin, and conducting
material, these are given merely by way of ex-
ample and are not to be construed as in any way
circumscribing the scope of my invention. Many
other modifications will be apparent to those
skilled in the art and my invention, therefore,
is not to be Hmited except insofar as is necessi-
tated by the prior art and by the spirit of the
appended claims.

Z claim as my invention:

1, An as element of a resistor device, a par-

ticle of inert, substantially non-conductive filler
material, a coating of insulating material there-
on, and a film of conducting material upon the
outer surface of the insulating material.

3
2. As an article of manufacture, a resistor com-
posed of particles of inert filler, substantially all
of said particles being respectively coated with
an insulating material carrying an outer film of
conducting material, the films of conducting ma-
terial being in intimate contact with each other
throughout the mass of said resistor.

3, ‘The invention set forth in claim 2, wherein
the insulating material is a polymerized phenol
formaldehyde resin.

4. The invention set forth in claim 2 wherein
the conducting material films are bonded to-
gether into a quasi-honeycomb structure,

5. The process of manufacturing a material
from which resistors may be formed which com-
prises coating a plurality of particles of inert ma-
terial with an insulating layer and thereafter de-
positing a conducting surface film upon substan-
tially all of said particles.

6. The process of manufacturing a material
from which resistors may be formed which com-
prises coating the surface of a plurality of par-
ticles of inert filer material with a polymeriz-
able material, and thereafter causing a film of
conducting materia! to be deposited upon the
surface of the polymerizable coating.

7. The method of manufacturing 2 material
from which resistors may be formed which com-
prises mixing a mass of inert material particles
with a solution of 2 polymerizable material in a
volatile solvent, causing the solvent to evapo-
rate and then applying to the surface of substan-
tially all of said particles an adherent coating of
conducting material. ,

_8, The invention set forth in claim 7 charac-
terized in that the inert material is a. mixture
of asbestos particles and ground glass.

9. The method of manufacturing s material
from which resistors may be formed which com-
prises moistening 9 mass of air-floated asbestos

‘with & solution of a phenol formaldehyde resin

in a volatile solvent, causing the solyent to evap-
orate, mixing the residuum with a collofdal sus-
pension of carbon, causing the carbon to be pre-
cipitated from, the suspension onto the surfaces
of substantially ail of the particles of asbestos, and
thereafter removing the remaining solute,

10. The method of manufacturing fixed re-
sistors which comprises intimately mixing a mass
of comminuted inert filler material with 2 so-
lution of phenol formaldehyde resin in a vola-
tile solvent, causing the solyent toe evaporate
whereby the resin is deposited as a coating upon
the particles of filler, mixing the coated par-
ticles with a, colloidal suspension of carbon, caus-
ing the suspension to coagulate to thereby pre-
cipitate the carbon onto the surfaces of the par-
ticles, removing the surplus vehicle of the sus-
pension, molding the residuum into appropriate
shapes, and thereafter baking the molded articles
at a temperature sufficiently high and for 2 suf-
ficient length of time to cause the resin to poly-
merize.

11. The invention set forth in claim 10 char-
acterized in that the inert filler material is as-
bestos and ground'‘glass.

12. The method of manufacturing a material
from which resistors may be formed which com-
prises moistening a mass of inert filler particles
with a solution of phenol-formaidehyde resin and
a reagent capable of causing the coagulation of
a colloidal suspension of carbon in a volatile
solvent, causing the solvent to evaporate, and in-
troducing the resin-coated filler particles Into a
colloidal suspension of carbon.

10

15

20

25

30

35

40

45

50

59

60

65

70

76

 
10

15

a

13. The method of maufacturing a material
from which resistors may be formed which com-
prises moistening a mass of inert filler particles
with a solution of phenol-formaldehyde resin and
furfural in a volatile solvent, causing the solvent
to evaporate, and Introducing the resin-costed
filler particles into a colloldal suspension of car-
bon.”

14. The method of manufacturing a material
from which resistors may be formed which in-
cludes moistening a mass of Inert filler particles

cwith a solution of a phenol formaldehyde resin

and an organic acid dissolved in acetone, causing
the solvent, to evaporate, and introducing the
resin-coated filler particles into s colloidal sus-
pension of carbon,

15, A resistor element in the form of a rod
constituted by a plurality of particles of inert
filler, substantially all of said particles having a

2,010,133

first coating. of an insulating material and an
outer coating of graphite and carbon black, the
said particles being in such intimate contact with
each other that a substantially uninterrupted elec-
trically conductive path is established betweer
the ends of the rod.

16. The method of manufacturing a resistor
which comprises coating each of a plurality of
particles.of inert Aller with polymerizable resin,
superimposing a film of conducting material ipon
the resin coating, compressing the filmed particles
inte a coherent mass, polymerizing the resin cogt-
ing to lock the particles in place and thereafter
impregnating the mass with 2 moisture repellent
material incapable of dissolving the polymerized
resin at temperatures encountered during ordi-
nary use of the resistor,

SIDNEY BLOOMENTHAL,

=~8

210

18
 
   

TAY DEPARTMENT

SAFE PRACTICE DATA SHEET A-20

: ASBESTOS

Asbestos is used in many yearied forms
such ws board, cloth, fiber, rope pack-
ing, sleeving, tape, twine, yarn, sheet,
and in other numerous combinations. The
manner of storage depends upon the form
of asbestos. Where the ashestos may
possibly be in a loose form during ator-
age, B dusty condition could he producéd
and proper ventilation should be pro~
vided.

PROPERTIES

FIRE - Non-flammable.

EXPLOSIOK - Non-explosive.
BREATHING - Dust, from ashestos ma-
terials may produce 4 chronic Jung. disease
if it is breathed in sufficient concen-
a period of years. In
pome persons, the disease may develop
much more rapidly than in others. The
concentration and particle size of the
dust will also influence the number of
years of exposure required to produce
the disease. In any case, exposure eyen
to high concentrations of asbestos dust
for a period of a few- days or even a few
months will not produce the disease.
Particles larger than about 10 microns
(0.000039 in.) cannot get into the small
lung air-sacs to cause damage. Such
gmal] particles ars fear .peiow the #izé
which is visible. to the neked eye. . Most
however, hare particles of a large
range oi sizes which vary from yisibie
to invisible. It is only the fine in-
visible dust particles that are effective
in producing asbestosis.

trations over

dusts,

Where people may breathe the dust,
the Maximum Al Yowable Concentraticn is
‘5 million particles per cubic foot of
air, unlece the exposure 18 for less
than one hour per day, in which cuse 4

slightly higher concentration may be
permitted but must not excerd 10 million
particles per cubic foot. These Maximum
Allowable Concentrations apply to re-
peated or recurring daily exposures.
Where asbestos may be mixed with other
lens harmful dusts, the concentration
of asbestos dust will be the contro! ling
The -asbestos dust concentration
J

x

factor.
ean be determined by collecting -=

analyzing ait samples. .

SKIN LRRITATLON - Asbestos ja usually
not a’skin irritant.

PERSONAL PROTECTIVE EQUIPMENT

WHEN IT IS NECESSARY TO WORK If Ah
AREA CONTAINING HIGH DUST CONCENTRATIOCAS ,
AN AIR-LINE RESPIRATOR OR HOSE MASK W1TH
OR WITHOUT A BLOWER MAY BE USED. The
nir-line respirator should have 6 tc 15
Tlbs/sq.in. pressure. Care should be
taken so that contaminated air does not
enter the hese for the hose mask.

For medium dust concentrations, thé
standard all dust respirator 8883-5,
equipped with filter 8883-6, may be used.
Filters should be replaced according tc
a predetermined schedule or at any time
breathing hecomes difficult.

All respirators and replacement perts
should have the Bureau of Mines approval
which is indicated by a Jabel on larger

mms {apprarel n mber) oon

parts or
smeller parts.

 

PRECAUTIORS

A PERSON SHOULD NOT ENTER AN AHEA
CONTAINING AN EXTREMELY HIGH CONCENTRA-
TION OF ASBESTOS DUST FOR A PROLONGED
PERIOD OF TIME WITHOUT ADEQUATE PROTEC-
TION. THE MAXIMUM ALLOWABLE CONCENTRATION

RBs “FX DOUBT
CONSULT MEDICAL OR SAFETY DEPARTHENXT

Printed, in UL BwA-

weve wr ewe yan
O

2

SAFE PRACTICE DATA SHEET A-20

ASBESTOS (Continued }

OF 5 MILLION PARTICLES OF DUST PER CUBIC
FOOT OF AIR SHOULD NOT BE EXCEEDED FOR
REPEATED. OR CONTINUOUS EXPOSURES. THIS
MAY BE ACCOMPLISHED BY COMPLETELY ENCLOS-
ING THE SYSTEM OR BY PROVIDING ADEQUATE

VENTILATION. PROPER. PREPLACEMENT AND
PERLODIC PHYSICAL EXAMINATIONS SHOULD BE
MADE RY THE MEDICAL. DEPARTMENT .ON PERSONS
.WHO WORK WHERE THERE ‘IS REPEATED OA RE-
CURRING EXPOSURE .TO ASBESTOS DUST. .

WHEN IX DOUBT

CONSULT

MEDICAL OR SAFETY D5 PARTHERT

tH

+
'

bw

SAFE PRACTICE DATA SHEZ’

Tita et® _

E>
00/90/90 biz

 

 

 

GG tance yoLisrig

Abin ow

Ai IRS Vn

aS T00'd S19G ‘ON XH/¥T O0:8T
BH SEFilAswa 2 ~ FO SPEC rps) ~ ‘
ia fav #
BA ar &, 1978
TZ CABLE. aspects IMRATED
CA CAUTION: 2hQ OR MACHIBING WILL, Rope ASBESTOS Busy. Ber
SHALL NET j1 ABEQUATE Local GALET VENTE: ATT AL Shim 2.
BE PREVIRSS SEE SP8S A205. ‘
St SUPRL Tere. oo
(BS7ai Ray 4-8-2 Epis
(85723453 A-Bel-b-E-F_g
gee731Ac} cp
(GS72iG Ag; Flante except El ovater} Aria
felevesnne As8-DH
{A} Carrs Sire ang Cabie ts (Cerra) BES Niesi: Se, Hee Mayen, oT
=) f@iamen Cable Se, 1002 A Fifty ave, River Grave. FE 383
{2} Continentigi Wire_snd Cable carp (Anarends) f2!h.5 Rd, Yark, p
S744
i=} Gkegles <o, *5 Box 340, Remeay, ij 2¥aqe ;
eles Beige Cahie sac} Wire fo, Fast ws Paint 54, Yeskher, MY
257 -
(2) Fed} wire Se, S828 ishelfand Biwd, Clersiend, Gh 4a139
ih} United Ststes Steel Corp fire snd Sebie Divt Bsttara Be,
Forshczie, HA Pisoy
a SRDER FRO ube yex AS: (shia gor Wire), stetlng PS Spec Muzber gyi
Ray Lesser.
iH STARACTERISTICS -
7 Previous . Treated
Sradg Grade Users Aheulation Besid
anra2Aa 7418-2 BO BS ER Jc KAR con WE As song
SETLIAE 7419.3 on BS BP 3C Car er Ass Ashe
BT
maviyAr FARFaR , Ase fab
S5877345 741 DoH Hisel ate
2E7I LAE Gel ank Ges lets.
SErRiAr Paig-72 haa! ata.
S57114G F438.24 iwte-
8572244 FSLP~mIS Dise! wie.
SSTiIA § 743-2 SF 22 as EF at xe ¥C & Ask Cotten
- 255
Hestinghesce Electric, RED (FSO! 79600) Bg 4 9 2, PDE estiras.a5
Corn Site, Pitesburch, 54 isasp Res W ; Has 5, igfa
334555
SHERMONS ds
VE O0:5T 06/96/50

cy
mo
om
uy
ira
ml
ath
uy
CO
a
1
et
ae
at

 

Z
ci
r
t
i

Grade Sraide Taler Tyee Voltage”
G5 7318 Bisck AWE BED
E677 145 Biask ATS 205
S5722AC lack AIA BESS
@S717 40
SE FLEAF
BETGZAF
GSTLIAG
BST LIAN
BS7i7R3 fray aye Sop

Jinned? copper cirs, excep: 2571188 haa uebinned conguzter
« Unfe=: echarwler apaci¥izt.
¢ Somtaias fungicids.
“ ftrenis evltege, phase te phase.

AP APPLECATION: -
ie eager Seitebbesrd aad sankrai wiring.
FLISR AE} Spperstiea beads: general use.

a

> SRP SRATE PSST IZ ERER : POS Ho. o Siva Cade
Gxampic: SSFELAASE (feb r . re tefarance fae is veaired}

FES Fesoa
Rev 8 > Ber 2 sa75
ray z=

SHER MSOs
DN
DA

SU

OR
CH

EQ

cp

4SETRA - PD SPEC (PDS) -

Rev A
Jul 5, 1976

ASBESTOS TAPE, WOVEN

CAUTION: DUST RESULTING FROM HANDLING OR MACHINING SHALL NOT BE
BREATHED. USE ONLY WITH ADEQUATE LOCAL EXHAUST VENTILATION. SEE

SPDS A-20.

SUPPLIERS :
(A) Amatex Corp, 1030 Stanbridge St, Norristown, PA 19404

(B) Atlas Textile Co, 538 Walnut St, North Wales, PA 19454

(C) H K Porter, Inc, 1000 Seaboard St, Charlotte, NC 28206

(D) Raybestos-Manhattan, Inc, 100 Oakview Dr, Trumbull, CT 06611
(E) Uniroyal, 1230 Ave of Americas, NY, NY 10020

(.010" thk) A-B-E
(.015", .025" thk) A-B-C-D-E

ORDER FROM SUPPLIER AS: Tape, P D Spec 41511AA Rev A.

CHARACTERISTICS: . (Previous 1598) (Users"BM &P~ iC: MAR-PR SH)3Closely
woven, unsized’asbestos tape; .010", .015" and .025" thk.’ Tape
-O15" thk ‘and“over is constructed of asbestos yarns, both warp and
fill, which may contain 20% (max) cotton. Tape .010* thk contains
in addition to asbestos warp yarns two cotton threads at each edge
and filler is of fine cotton yarn. Cotton content of asbestos

warp threads is approx 17% and total percentage of cotton is
approx 27%.
For additional properties and construction details see PDS.

TOLERANCES: See PDS

EQUIVALENTS (ref only): MIL-I-3053, tape. grade U.G., type 2PU
” TRADENAMES: MIL I 3053 GR U G TYPE 2PU

APPLICATION: Taping TI 130 armature coils.’

CORPORATE PART NUMBER: PDS No. + Size Code
Example: 41511AA1BM (ASB TAPE - If reference name is desired)

Westinghouse Electric, R&D (FSCM 79500) Pg 1 of 1, PDS 41511AA
Rev A ; Jul 5, 1976

Corp Stds, Pittsburgh, PA 15235
oe
L

1992

INowvemnlyer

IMACS)

| ity /A

i)
)
1 C,

be AN

TINE 1

DN
DA

CA

SU

OR
CH

EQ

AP
cP

42231AA-AB - PD SPEC (PDS) -

Rev D
Jan 20, 1977
ABESTOS PAPER

CAUTION: DUST RESULTING FROM HANDLING OR MACHINING SHALL NOT BE
BREATHED. USE ONLY WITH ADEQUATE LOCAL EXHAUST VENTILATION. SEE

SPDS A-20.

SUPPLIERS :
(42231AA) Johns-Manville, Greenwood Plaza, Denver, CO 80217

ORDER FROM SUPPLIER AS: (42231AA) Paper, P D Spec 42231AA Rev D.

CHARACTERISTICS: 42231AA (Previous 4262-1) (User: BM BMM CL EP M&R

TM) High grade asbestos paper composed of nonferrous type asbestos
fiber specially manufactured to be free from conducting particles.
It is much freer from conducting particles than commercial
asbestos paper 42331AA and is considerably more expensive.

Tear Str, Min Apparant Density Basis Weight,

 

Thk, Tens Str, Min

Inch. (kb/In Width) (Gm/In. Width)  Grams/cc Lb/100 Sq Ft
Nom MD CMD MD CMD Min Max Min Max
0.005 12 7 20 28 .65 91 1.7 2.3
-O065 15 9 28 39 -76 .89 2.4 3.1
.007 17 10 29 40 -69 .95 2.9 3.5
.010 20 12 40 47 .67 .92 3.6 4.8
.015 23 13 62 77 .69 -94 §.5 7.5

42231AB (Previous 4262-2) Obsolete.

TOLERANCES: See PDS

EQUIVALENTS (ref only): MIL-I-3053, type 2PU
TRADENAMES: MIL I 3053 TYPE 2PU QUINORGO 4000

APPLICATION: Treated with sheljac for field coil insulation.

CORPORATE PART NUMBER: PDS No. + Size Code
Example: 42231AA18Q (ASB PAPER ~ If reference name is desired)

Westinghouse Electric, R&D (FSCM 79500) Pg 1 of 1, PDS 42231AA-AB
Corp Stds, Pittsburgh, PA 15235 Rev D ; Jan 20, 1977

MURR~ANIID9790
 

_ EXHIBIT @
Asbestos Exposure Causes Mesothelioma,
But Not This Asbestos Exposure:

An Amicus Brief to the Michigan Supreme Court

LAURA S. WELCH, MD*

Manufacturers of asbestos brakes, supported by many
manufacturing and insurance industry amicus curte,
requested the Michigan Supreme Court to dismiss testi-
mony of an expert regarding the ability of asbestos dust
from brakes to cause mesothelioma as “junk science.”
Scientists are concerned with the sweeping and
unequivocal claims that any conclusion that asbestos
from brakes caused a signature asbestos-related disease
in a particular person must be “junk science.” The man-
ufacturers’ sweeping pronouncements are what veer
from accepted, reliable mainstream scientific methods
and conclusions. This article outlines the evidence sup-
porting the conclusion that asbestos from brakes can
and does cause mesothelioma, and describes the defen-
dants’ attempts to fabricate doubt about this conclu-
sion. Key words. asbestos; brakes; chrysotile; mechanic;
occupation; epidemiology; mesothelioma.

INT J OCCUP ENVIRON HEALTH 2007;13:318-327

 

ompanies that made and sold asbestos-contain-

ing brakes asked the Supreme Court of Michi-

gan to effectively rule that it is impossible to
contract asbestos-related diseases as a result of expo-
sure to asbestos from asbestos brakes.t As physicians
and scientists, we are concerned about the epidemic
of asbestos disease that continues to cause the deaths
of thousands of workers each year in the United
States. The signers of this paper represent hundreds
of years of experience researching, diagnosing, and
treating asbestos-related diseases in workers and their
families. We have published extensively in this field
for more than 30 years and have conducted dozens of
epidemiologic and other studies into the issues of
asbestos and disease. Many of us have testified before
legislative and regulatory bodies regarding asbestos
and disease and in court proceedings at the request of
individuals suffering from mesothelioma and other
asbestos-related diseases.

 

*Dr. Welch is joined by 51 other signers onto this communica-
tion; sec end of document.

{Chapin v. DaimlerChrysler Corporation et al, Case No. 133178,
Supreme Court of Michigan.

Address correspondence andreprint requests to: Laura S. Welch,
MD, Medical Director, Center to Protect Workers Rights, 8484 Geor-
gia Avenue, Silver Spring, MD 20910, U.S.A.

We make no claim to know the “correct” answer to
disease causation in the specific case under review in
the court. Our concern is with the sweeping and
unequivocal claim that any conclusion that asbestos
from brakes has caused a signature asbestos-related dis-
ease in a particular person must be “junk science.” We
find that sweeping pronouncement itself is what veers
from accepted, reliable mainstream scientific methods
and conclusions.

Ample Evidence Supports the Conclusion That Asbestos
from Brakes Can and Does Cause Mesothehoma

Chrysotile causes cancer, including mesothelioma. “There
is general agreement among scientists and health agen-
cies .. . [e]xposure to any asbestos type (i.e., serpentine
[chrysotile] or amphibole) can increase the likelihood
of lung cancer, mesothelioma, and nonmalignant lung
and pleural disorders.”!

Many other reviews support this conclusion, such as
those from the American Conference of Governmental
Industrial Hygienists,” the American Thoracic Society,
the Environmental Protection Agency,* the International
Agency for Research on Cancer,’ the National Toxicology
Program,® the Occupational Safety and Health Adminis-
tration,’ the Consumer Products Safety Commission
(CPSC),®? the World Health Organization,*" and the
World Trade Organization.” This scientific consensus is
also reflected in the Consensus Report of the 1997
Helsinki Conference,'> and publications from the Amer-
ican Cancer Society'* and the National Cancer Institute
of the National Institutes of Health.

Thorough scientific inquiry requires consideration of
all available information. Accordingly, in reaching the
conclusion that chrysotile asbestos causes mesothelioma,
scientists properly consider numerous accepted sources
of scientific data, including epidemiologic studies of all
varieties, case reports and series of case reports, con-
trolled animal experiments, and toxicologic studies.)

Asbestos industry arguments to the contrary have not been
supported over time. Chrysotile asbestos mining compa-
nies and manufacturers have argued for more than 30
years either that their products do not cause disease or
that there is insufficient evidence to reach a reliable
conclusion. Numerous scientific articles and criticisms
have specifically exposed the artificial uncertainty cre-

 

318
ated by the proponents of chrysotile asbestos, and
their position has been repeatedly and consistently
rejected by the mainstream scientific and regulatory

communities. 8202426

Like many scientists, we are concerned with the
development and expansion of “doubt science.”””?5 A
centerpiece of the “doubt science” model is the asser-
tion that whatever piece of evidence supports the posi-
tion of the industry in question (or whatever piece of
evidence might be as yet undetermined) is the critical
piece of evidence, to the exclusion of all others. While
we acknowledge that industry-sponsored research can
and does often provide valuable scientific insight and
developments, the efforts of the tobacco and asbestos
industries to deny their products cause cancer have
become a paradigm for “doubt science.”

In this regard, we are cognizant of the fact that the
primary articles upon which the asbestos brake manu-
facturers rely in this matter were paid for by Ford, Gen-
eral Motors, Chrysler and other asbestos brake manu-
facturers. Publications by Hessel,?? Goodman,” and
Paustenbach?!*? were all expressly funded by Ford,
General Motors, and Chrysler. Furthermore, the paper
by Hessel et al. appeared in a journal funded by the
Ford Motor Company and a subsidiary of General
Motors. Wong”? has been reported to have undisclosed
origins as an expert witness report for a brake manu-
facturer.*4 Laden acknowledges funding by a law firm
that is “national asbestos counsel” for another asbestos
brake manufacturer.”

The Scientific Community is in Consensus that Even
Brief and Low-level Exposure to Asbestos Can Cause
Mesothelioma

The mainstream scientific community has long recog-
nized and continues to recognize today that there is no
“safe” level of exposure to asbestos.’*!? As noted by

NIOSH:

Excessive cancer risks have been demonstrated at all
fiber concentrations studied to date. Evaluation of
all available human data provides no evidence for a
threshold or for a “safe” level of asbestos exposure.*®

Attempts to postulate thresholds for exposure have
been dismissed as “logical nonsense.”*”

The lack of a defined “safe” level for exposure to
asbestos has been supported by subsequent research.
For example, a large French study recently concluded
that substantial excess mortality occurs at exposure
levels below current regulatory levels.*® A recent study
examining the relationship between historical asbestos
use and disease rates further supports the conclusion
that a linear dose-response relationship exists between
exposure to asbestos and disease and that no “safe”
level of exposure exists.*°

One of the main studies upon which the asbestos
brake manufacturers rely*® similarly concluded that all
levels of occupational exposure to asbestos increase the
risk of mesothelioma:

Compared to those who never worked or who were
never exposed, all levels of probability and intensity
[of exposure to asbestos] had an increased significant
risk, except subjects with low probability of exposure.
For exposure classified as “sure” the OR was 13.2.

Application of this study to the current case under review
would result in his placement in the “sure” exposure cat
egory, and consequently he would be over 13 times more
likely to contract mesothelioma than unexposed individ-
uals. Despite this, the asbestos brake manufacturers assert
that the Agudo study proves that no person can ever get
mesothelioma from asbestos brakes. That argument is
unsound and contrary to the consensus of the scientific
community that there is no demonstrable threshold of
exposure to asbestos below which adverse health effects
do not occur. Accordingly, “an occupational history of
brief or low-level exposure should be considered suffi-
cient for mesothelioma to be designated occupationally
related” to asbestos exposure.!*

Mesothelioma Is a Signature Malignancy for
Asbestos Exposure

There is no debate that asbestos causes mesothelioma,
and that the great majority of mesotheliomas are
demonstrably caused by asbestos.*! Some mesothe-
liomas are never able to be individually linked to
asbestos exposure, and the scientific community has
defined these cases as “idiopathic” because informa-
tion regarding asbestos exposure is unavailable.

However, we know that many individuals do not
know that they have been exposed to asbestos.*” Many
more die before being interviewed regarding potential
exposures, forcing researchers to make assumptions
about exposure based upon information from next of
kin, job titles, or death certificates; these sources often
fail to reflect all jobs and exposures.**# Many epidemi-
ologic studies assess occupational exposure but not
para-occupational or environmental exposure, because
only occupational information is available from exist-
ing records. The fact that a percentage of mesothe-
liomas are labeled “idiopathic” does not, however, sup-
port the conclusion that there are large numbers of
spontaneous (i.e., non—asbestos-related) mesothe-
liomas. To the contrary, a large study of numerous
sources of information failed to demonstrate evidence
for “spontaneous” mesotheliomas,® and a detailed
review of mesothelioma cases in Australia found that
over 90% had either a history of exposure or substan-
tial asbestos in lung tissue.*?

The asbestos brake manufacturers attempt, without
support, to recast the definition of “idiopathic.” First,

 

VOL 13/NO 3, JUL/SEP 2007 * www.ijoeh.com

Asbestos Causes Mesothelioma = 319
in an attempt to undercut the indisputable link
between asbestos and mesothelioma, they suggest that
“idiopathic” mesotheliomas are not caused by asbestos
rather than accepting that these are cases where indi-
vidual exposure has not been identified. Second, they
attempt to place mesotheliomas with demonstrable
occupational exposures to asbestos—specifically
asbestos from brakes—in the “idiopathic” category.
There is no scientific support for either position.

Mesothelioma is a signature tumor for asbestos
exposure. Individuals with known occupational expo-
sures to asbestos cannot be recast into the “idiopathic”
or “unknown exposure” category. When confronted
with an individual who has a demonstrated mesothe-
lioma and demonstrated occupational exposure to
asbestos, the mainstream scientific community recog-
nizes that the cause of that mesothelioma is the
asbestos exposure of the individual even if that expo-
sure was “brief or low-level.”

Because Mesothelioma Is a Signature Malignancy
with Essentially One Cause—Asbestos—the Scientific
Community Has Long Considered Individual Cases
of Mesothelioma to Be Sentinel Events

It is not necessary to have an epidemiologic study of a
specific occupation to be able to conclude that an indi-
vidual’s exposure to a toxic substance in that occupa-
tion can be a cause of disease. To the contrary, as noted

by Dr. Lemen,

Specific occupations do not need to be studied nor
do epidemiological studies need to be performed to
show risk of disease before prevention actions are
taken or causal connections concluded. To wait for
epidemiology studies of each occupational group is
not warranted but has been taken by many in the
medico-legal profession as the only way to prove cau-
sation by occupation. Such misconceived thinking
has been very harmful to the future prevention of
asbestos-related diseases.*®

This is particularly so when examining mesothe-
lioma. Repeated studies have shown that all levels of
exposure increase the risk of mesothelioma.***° More-
over, unlike many other cancers, for which there are
multiple, well-documented causal factors, mesothe-
lioma is overwhelmingly caused by asbestos. As noted
by one of the studies upon which the asbestos brake

manufacturers rely:

Mesothelioma is a rare cancer with one major etio-
logic exposure, therefore surveillance using each
case as a sentinel event might seem more reasonable
for this disease than for cancers with multifactoral

causation.*”

In 1983 Rutstein developed a list of sentinel health
events (SHE-O) that are occupationally related.7®

Mesothelioma as a sentinel disease for asbestos expo-
sure was on the initial list of SHE-O, and all subsequent
revisions. In fact, the worldwide acceptance of mesothe-
lioma as an asbestos-related cancer began with the case
series published by Wagner in 1960.*9

When examining the question of causation of sen-
tinel diseases such as mesothelioma, the scientific com-
munity recognizes that case reports and case series
reports are useful and valid tools.

Case series are particularly informative in situations
where there are identified occurrences of very rare
conditions for which there are few, if any, established
causal factors. ... In fact, recognition of even a small
number of cases of the “sentinel” diseases—such as
liver angiosarcoma and malignant mesothelioma,
which is strongly related to asbestos exposure.

The scientific community has concluded that, for
sentinel diseases such as mesothelioma, case series
reports can be sufficient by themselves to allow reliable
conclusions to be drawn regarding causation. Again, as
noted by Checkoway:

Case series reports can be virtually conclusive in
their own right when the health outcome is a very
rare disease or an uncommon manifestation of a rel-
atively common condition.”

We do not suggest that such conclusions are indis-
putable or inviolate; scientific knowledge rarely is. The
relevant question is whether reliable and scientifically
justifiable conclusions can be drawn based upon such
information, when considered in connection with all
other available evidence. They can. In fact, proper
application of the scientific method requires consider-
ation of all forms of available evidence.

Accepted Method for Evaluating Disease Causation in
an Individual: Generally and as Applied to Asbestos
Exposure and Mesothelioma

Examining the question of causation of disease in an
individual generally involves four questions: 1) was the
individual exposed to a toxic agent 2) does the agent
cause the disease present in the individual; 3) was the
individual exposed to this substance at a level where
disease has occurred in other settings; and 4) have
other competing explanations for the disease been
excluded?

There is no reasonable dispute regarding Question
2—asbestos causes mesothelioma. Additionally, there
are no well-accepted competing explanations regard-
ing mesothelioma that must be excluded, resolving
Question 4. As a result, when considering the issue of
causation of a mesothelioma, once an occupational or
para-occupational exposure to asbestos has been estab-
lished (Question 1), the sole question remaining for

 

320 = Welch

www. jjoeh.com « INT J OCCUP ENVIRON HEALTH
examination is whether the exposure or set of expo-
sures of that individual is similar to exposures that have
been documented to cause mesothelioma in others—
Question 3.

The mainstream scientific community is in consen-
sus regarding the resolution of Question 3. As dis-
cussed above, there is no safe level of exposure to
asbestos. Even exposure at current regulatory levels
results in excess mesotheliomas.”8 Accordingly, the
consensus of the scientific community is that any occu-
pational or para-occupational exposure to asbestos—
even “brief or low-level exposures”—must be consid-
ered causal in an individual with a mesothelioma.

The Claim of the Asbestos Brake Manufacturers That
the Studies upon Which They Rely Trump All Other
Scientific Knowledge Is Scientifically Unsupportable.

The asbestos brake manufacturers cite a number of epi-
demiologic studies as proof that asbestos from brakes
cannot cause mesothelioma. The manufacturers claim
the fact that these studies did not detect a statistically
significant increased risk of mesothelioma in the occu-
pational groups studied is conclusive proof that no
person can ever contract disease from working with
asbestos brakes.

That claim is simply not scientifically supportable.
We need not examine here the individual shortcom-
ings of the studies relied upon by the asbestos brake
manufacturers. Others have done so cogently and in
detail.!®34 While our rejection of the asbestos brake
manufacturers’ sweeping claim is supported by. these
critiques, the fundamental scientific failing of their
claim is not based on the obvious limitations of the
individual studies. There is a difference between a truly
negative result and a non-positive result. A true nega-
tive study must be large, sensitive, and contain accurate
exposure data. Even then, the study will be negative
only with respect to the exposure level studied. Far
from proving that no person can ever get sick from
asbestos dust released by brakes, the best that can be
said for the studies is that they are inconclusive.
Instead, such a claim is based on the scientifically
unsupportable proposition that one study, or group of
studies, trumps all other evidence, no matter how
extensive and well-documented that evidence is. Addi-
tional discussion of the implication of “negative” epi-
demiologic studies may be found elsewhere.?'-™

As noted above, examination of the question of
whether a substance is capable of causing disease
requires consideration of all scientific disciplines and
all available evidence. This is particularly true when
asserting that exposure can not cause an effect.

The conclusion that some exposure is devoid of
harmful effect (e.g. a certain chemical is not car-
cinogenic) must be based on a synthesis of the

whole available literature: it can never rely on one
single study. Hence, all the scientific evidence (ie.
theoretical experimental, and epidemiologic) that
exists must be combined.*

Substantial insight into this issue is provided by the
industry consultants hired by Ford, General Motors, and
Chrysler. When hired to represent the auto industry in
asbestos-brake litigation, the industry consultants assert
that their cited epidemiologic studies trump all other
evidence, and conclusively refute the claim that asbestos
from brakes can cause mesothelioma.”*" Conversely,
when hired by the power industry to provide testimony
regarding epidemiologic studies that were damaging to
that industry, Dr. Hessel rejected this same position:

Because of such recognized limitations, epidemiol
ogy studies by themselves generally do not provide
sufficient basis to support conclusions about causa-
tion. That is why the assessment of health risk must
rely on data from toxicological studies in animals,
studies in human cells and tissues and experimental
clinical studies.*°

The opportunistic rejection of whatever evidence
exists contrary to the position of the industry being
defended is a hallmark of “doubt science.” We disagree
with both extremes. Epidemiologic evidence may, in
cases, be sufficient to make reasoned and wellfounded
judgments regarding causation after consideration of
other available evidence, even if evidence from one or
more other scientific disciplines is absent. Conversely,
consideration of other scientific evidence may allow
reasoned conclusions regarding causation in the
absence of positive epidemiologic studies regarding a
specific population.

It is unscientific for the asbestos brake manufactur-
ers to assert that their chosen epidemiologic studies
trump all other evidence, just as it was unscientific for
the tobacco industry to claim that lack of understand-
ing of the mechanism by which tobacco causes cancer
made it impossible to conclude that cigarettes cause
cancer. Proper application of the scientific method
requires that all available evidence be considered when
examining issues of causation.

Evidence Supporting the Conclusion That Asbestos
from Brakes Can and Does Cause Disease, Including
Mesothelioma

The danger of asbestos in brakes has been recognized for
decades. The hazard from exposure to asbestos in fric-
tion products has been known and accepted for over 70
years. In 1948, General Motors’ chief industrial hygien-
ist published regarding the hazards created when
manipulating asbestos brake materials in the factory.*”
By 1958, the danger of exposure to asbestos dust from
brakes was sufficiently well documented that it was

 

VOL 13/NO 3, JUL/SEP 2007 » www.ijoeh.com

Asbestos Causes Mesothelioma «+ 321
included in the American Industrial Hygiene Associa-
tion’s Hygienic Guide series.”®> Additionally, mesothe-
liomas have been documented repeatedly in workers at
friction-product factories.*49°"”

Today, the asbestos brake manufacturers assert that
this danger is confined to the friction-product manu-
facturing facility. However, there is no scientific justifi-
cation for asserting that dust from an asbestos brake
can cause disease when the brake is ground in a factory
but cannot cause disease when that same brake is
ground in a garage.

Mechanics who work with asbestos brakes without dust-con-
trol measures are exposed to asbestos. Numerous studies have
demonstrated that mechanics who worked with asbestos-
containing brakes without dust-control measures were
exposed to asbestos dust. This is particularly rue when
the mechanic grinds, files, or sands the new asbestos
brake and uses compressed air or dry brushing to clean
out wear dust from old asbestos brakes.*** Both the EPA
and OSHA have issued guidance to reduce the risk of
disease from asbestos exposure during brake work.7°7%
OSHA requires the use of dust controls when employees
work with asbestos-containing brakes and clutches (for
specific details see appendix F of the standard).’ The
EPA has adopted these standards for municipal employ-
ees in jurisdictions not governed by state asbestos-con-
trol plans.*? Other regulatory agencies have similarly
issued guidance to mechanics to reduce exposures to
asbestos from brakes and clutches.”

Equally important, it has been proven that use of effec-
tive dust-control measures can lower exposure levels
during work with asbestos brakes.”*”* Accordingly, to pro-
vide a reliable basis for the conclusion that asbestos from
brakes can never cause disease, a study of brake mechan-
ics would ascertain whether individuals considered
“exposed” to asbestos brakes used dust-control practices.
None of the studies relied upon by the asbestos brake
manufacturers contains such information.

Studies have shown increased incidences of non-malignant
asbestos-related diseases among mechanics known to have per-
formed work with asbestos-containing brakes. Excessive non-
malignant disease in mechanics occurs in individuals
known to have worked with asbestos-containing
brakes.®:75 It is universally accepted that the amount of
asbestos exposure needed to cause asbestosis is greater
than the amount needed to cause mesothelioma. Accord-
ingly, studies demonstrating excess asbestosis in asbestos
brake-repair workers demonstrate that these workers
were historically exposed to quantities of asbestos far in
excess of that needed to cause mesothelioma.

Proper scientific inquiry cannot ignore the hundreds of
reported cases of mesothelioma in mechanics. We reject the
contention of the asbestos brake manufacturers that
the scientist must close his or her eyes and refuse to
consider case reports or case series of mesothelioma in
mechanics, irrespective of how many cases are
reported. This contention flies in the face of sound sci-

entific reasoning, which requzres thoughtful considera-
tion of all available evidence.

As discussed above, the consideration of case reports
is even more critical when examining rare, sentinel dis-
eases such as mesothelioma because of the great diffi-
culty in conducting epidemiologic studies with suffi-
cient power to reliably detect increases in disease.°*4
Hundreds of cases of mesothelioma in mechanics have
been reported in the medical literature, including
dozens of cases in the studies relied upon by the
asbestos brake manufacturers.!®

The precise number of cases is not important for pur-
poses of our discussion, nor is the possibility that some
cases may have involved exposures to asbestos from
sources other than brakes. The important point is that
proper scientific inquiry not only can consider these
reports, but, in fact, must consider them. Contrary to
the suggestion of the asbestos brake manufacturers,
these cases cannot be cavalierly dismissed as “unscien-
tific” or “insufficient to support conclusions regarding
causation.” When considering the important question
of whether working with asbestos-containing brakes can
cause incurable, inevitably terminal diseases, such as
mesothelioma, case series must be considered and eval-
uated, along with all other available evidence.

There is nothing novel regarding the use of Sir
Austin Bradford Hill’s viewpoints to arrive at the con-
clusion that asbestos from brakes can cause disease.
Application of his viewpoints has been an accepted and
valid method for examination of questions of causation
for decades and remains so today.’° His own wise words
are worth repeating:

Here then are nine different viewpoints from all of
which we should study association before we cry cau-
sation. What I do not believe—and this has been
suggested—that we can usefully lay down some
hard-and-fast rules of evidence that must be obeyed
before we can accept cause and effect. None of my
nine viewpoints can bring indisputable evidence for
or against the cause-and-effect hypothesis and none
can be required as a sine qua non. What they can do,
with greater or less strength, is to help us make up
our minds on the fundamental question—is there
any other way of explaining the set of facts before us,
is there any other answer equally, or more, likely
than cause and effect?

Contrary to the all-or-nothing position of the asbestos
brake manufacturers, there is no single scientific disci-
pline or type of study that takes precedence over
others. Thoughtful scientific inquiry requires consider-
ation of all evidence when making determinations
regarding causation.

CONCLUSION

Asbestos causes mesothelioma. Mechanics are exposed
to asbestos dust during the servicing and replacement

 

322 * Welch

www.ijoeh.com » INT J OCCUP ENVIRON HEALTH
of brakes. While the asbestos brake manufacturers claim
that the average amount of asbestos released from brake
repair work is comparatively low, there is no reasonable
dispute that exposure levels were higher when mechan-
ics routinely ground, filed, and sanded brakes and used
compressed air to blow out brake wear debris, and did
this work without dust control. It is those historic higher
exposures that caused disease appearing now. The sci-
entific community is in consensus that brief and low-
level exposures to asbestos can cause mesothelioma.
The scientific literature contains hundreds of cases of
mesothelioma among brake mechanics; and epidemio-
logic studies of mechanics known to have performed
repair work on asbestos-containing brakes have demon-
strated increased levels of nonmalignant diseases.

This combination of evidence, and the vast amount
of additional scientific information regarding asbestos
and mesothelioma, provides more than sufficient evi-
dence to allow someone to conclude within a reason-
able degree of scientific certainty that a mesothelioma
in a mechanic who worked with asbestos-containing
brakes was caused by that asbestos exposure.

Since 2000, Ford, General Motors, and Chrysler
have paid over $30,000,000 to hire consultants for the
purpose of generating the very papers they rely upon,
and for testifying regarding those papers in Courts.
One of the main industry experts has acknowledged
that the papers were conceived and authored for the
purpose of buttressing testimony in court cases involv-
ing mechanics suffering from mesothelioma.

The same expert also acknowledged that this busi-
ness model is a pattern he has also followed with
dioxin, benzene, hexavalent chromium, beryllium,
formaldehyde, and glycol ethers. Recent revelations
regarding undisclosed involvement of the employer of
these experts in connection with publication of a paper
favorable to the chromium industry have been well
publicized and led to the retraction of that paper.’””8 It
is in no way surprising that the experts and papers
financed by these manufacturers conclude that
asbestos in brakes can never cause mesothelioma. To
the contrary, the exoneration of the sponsoring indus-
try is the expected conclusion of doubt science. Despite
the best efforts of the asbestos brake manufacturers
and their hired experts to fabricate scientific uncer-
tainty where none exists, the mainstream scientific
community and regulatory communities have consid-
ered the available evidence and concluded that the
danger to mechanics from asbestos in brakes is real.

 

+Ford, General Motors, and Chrysler have admitted in litigation
thal, since 2000, they have paid over $30,000,000 to these experts.
See, Ford and General Motors, Answers to Interrogatories, Unden v.
General Motors, Case No. 05:6311, Circuit Court for Hillsborough
County, Florida, and Chrysler IRS Form 1099s produced in litigation.

{Deposition of Dennis Paustenbach, July 1, 2005, Mallia v. Bennett
Auto et al, Case Number 04-16236 CA 42, ClIrcuit Court in and for
Dade Couny, Florida.

Apparently, the asbestos brake manufacturers hope
that these arguments can be used to sway the Supreme
Court of Michigan and other courts. As scientists who
have devoted substantial portions of our professional
lives working to research, prevent, and treat asbestos-
related diseases, we reject these attempts to fabricate
uncertainty where none exists. Instead, we request that
these courts attend to the work of thousands of experts
from around the world who have concluded that
asbestos, in any form, and through any occupational
exposure, can and does cause disease.

Laura S. WELCH, MD

Medical Director, Center to Protect Workers Rights, Silver Spring, MD

Professorial Lecturer

George Washington University School of Public Health and Health
Sciences

HEnry A. ANDERSON, MD

Chief Medical Officer

Wisconsin Division of Public Health
Madison, Wisconsin

JOHN C. BatLar III, MD, PHD
Professor Emeritus
University of Chicago
Chicago, Illinois

Presently: Washington, DC

JOHN R. BaLmes, MD

Professor of Medicine

University of California, San Francisco

Professor of Environmental Health Sciences

School of Public Health

University of California, Berkeley

Director, Northern California Center for Occupational and
Environmental Health

UC Berkeley-UC Davis-UCSF

Lunby BRAUN, PHD

Associate Professor

Deparunents of Pathology and Laboratory Medicine and Africana
Studies

Brown University

Providence, Rhode Island

ARNOLD BRoby, PHD

Professor, Department of Molecular and Biomedical Sciences
North Carolina State University

Raleigh, North Carolina

BARRY CASTLEMAN, SCD
Kensington, Maryland

Davip C. CHRISTIANI, MD, MPH, MS
Protessor, Harvard School of Public Health
Professor, Harvard Medical School
Cambridge, Massachusetts

Physician, Massachusetts General Hospital
Boston, Massachusetts

Devra Davis, PHD

Director, Center for Environmental Oncology

University of Piusburgh Cancer Institute

Professor, Department of Epidemiology,

University of Pittsburgh Graduate School of Public Health
Pittsburgh, Pennsylvania

 

VOL 13/NO 3, JUL/SEP 2007 *« www.ijoeh,com

Asbestos Causes Mesothelioma «= 323
Joun M. DEMENT, PHD, CTH

Professor, Division af Occupational and Environmental Medicine
Department of Community & Family Medicine

Duke University Medical Center

Durham, North Carolina

RonaLpD F. Dopson, PHD
President, Dodson Environmental Consulting, Inc.

Tyler, Texas

ANDERS ENGLUND, MD

Former Director Medical and Social Affairs
Swedish Work Environment Authority
Former Director UICC

Stockholm, Sweden

BRADLEY EvanorF, MD, MPH

Associate Professor of Medicine
Washington University School of Medicine
St. Louis, Missouri

ARTHUR FRANK, MD, PHD

Professor, Chair, Department of Environmental and Occupational
Health

Drexel School of Public Health

Philadelphia, Pennsylvania

FERNANDA GIANNASL

Safety and Health Engineer

Labour Inspector at the Brazilian Labor Inspectorate in Sao Paulo
State

Manager of Asbestos Replacement Project

Work and Employment Department in Sao Paulo State

Coordinator of the Virtual-Citizen Ban Asbestos Network for Latin
America

Founder of the ABREA-Brazilian Asbestos Victims Association

Sao Paulo, Brazil

MIcHAEL GOCHFELD, MD, PHD

Environmental and Occupational Health Sciences Institute
Robert Wood Johnson Medical School

Piscataway, New Jersey

BERNARD D. GOLDSTEIN, MD

Professor, Environmental and Occupational Health
Graduate School of Public Health

University of Pittsburgh

Pittsburgh, Pennsylvania

JutteTra Ropricuez Guzman, MD
Graduate Occupational Health Program
Universidad El] Bosque

Colombia

Douc as HENDERSON, MD

Associate Professor of Pathology
Head, Department of Histopathology
Flinders Medical Center

Adelaide, South Australia

RoBIN HERBERT, MD

Associate Professor, Department of Community and Preventive
Medicine

Co-Division Director

Mount Sinai Center for Occupational and Environmental Medicine

Director, World Trade Center Monitoring

and Treatment Program Data and Coordination Center

Mount Sinai School of Medicine

New York, New York

James Hurr, PuiD

Associate Director for Chemical Carcinogenesis
National Institute of Environmental Health Sciences
National Institutes for Health

Research Triangle Park, North Carolina

PETER F. INFANTE, DRPH

Professorial Lecturer, Environmental and Occupational! Health
School of Public Health and Health Services

The George Washington University

Washington, DC

Former Director

Office of Standards Review

Health Standards Programs

Occupational Safety and Health Administration

Washington, DC

TusHar Kant JOSHI, MBBS, MS, MSc

Centre for Occupational and Environmental Health
Lok Nayak Hospital

New Delhi, India

DAVID KREIBEL, ScD

Professor of Epidemiology

School of Health and Environment
University of Massachusetts Lowell
Lowell, Massachusetts

JoserH LaDou, MS, MD

Director, International Center for Occupational Medicine
University of California School of Medicine

San Francisco, California

PHILIP J. LANDRIGAN, MD, MSc

Professor and Chairman

Department of Community and Preventive Medicine
Professor of Pediatrics

Mount Sinai School of Medicine

New York, New York

President, Collegium Ramazzini

JaMEs LEIGH, MB, MD, PHD, MA, MSc, BLEGS
Senior Lecturer and Director

Centre for Occupational and Environmental Health
School of Public Health

University of Sydney

New South Wales, Australia

STEPHEN M. Levin, MD

Associate Professor, Department of Community and Preventive
Medicine

Mount Sinai School of Medicine

Medica! Director

Mount Sinai—IJ Sclikoff Center for Occupational and Environmen-
tal Medicine

New York, New York

EUGENE J. MARK, MD

Professor of Pathology
Harvard Medical School
Massachusetts General Hospital
Boston, Massachusetts

ARTHUR MclIvor, PuD

Professor of Social History

Director, Scottish Oral History Centre
History Department

University of Strathclyde

Glasgow, Scotland

 

324 ¢ Welch

www.ijoeh.com « INT JOCCUP ENVIRON HEALTH
DAVID MICHAELS, PHD, MPH

Director, The Project on Scientific Knowledge and Public Policy

Research Professor and Acting Chairman

Department of Environmental and Occupational Health

The George Washington University School of Public Health and
Health Services

Washington, DC

KAREN B. MuLLoy, DO, MSCH

Associate Professor, Department of Preventive Medicine and
Biometrics

University of Colorado School of Medicine

Director, Occupational Health and Safety

Denver Health

Denver, Colorado

L. CHRISTINE OLIVER, MD

Assistant Clinical Professor of Medicine
Harvard School of Public Health
Cambridge, Massachusetts

Rory O’ NEILL
Editor, Hazards Magazine
Sheffield, England

DomyuNG Park, MD, MSc, ScD

Professor, Occupational and Environmental Medicine
School of Public Health

Seoul National University

Seoul, Korea

LEwIs PEPPER, MD, MPH

Assistant Professor, Environmental Health
Boston University School of Public Health
Boston, Massachusetts

BERNARDO REYES
Director, Institute of Political Ecology
Santiago, Chile

CECILE RosE, MD, MPH

Acting Head, Division of Environmental and Occupational Health
Sciences

National Jewish Medical and Research Center

Denver, Colorado

KENNETH D. ROSENMAN, MD

Professor of Medicine

Chief, Division of Occupational and Environmental] Medicine
Michigan State University

Department of Medicine

East Lansing, Michigan

BRIAN S. SCHWARTZ, MD, MS

Professor of Environmental Health Sciences, Epidemiology, and
Medicine

Johns Hopkins University

Bloomberg School of Public Health

Baltimore, Maryland

MICHAEL SILVERSTEIN, MD, MPH
Clinical Professor of Environmental and Occupational Health Sciences

University of Washington School of Public Health and Community
Medicine
Seattle, Washington

Rosemary K. Soxas, MD, MOH

Director, Division of Environmental and Occupational Health Sciences
School of Public Health

University of Illinois at Chicago

Chicago, Ilinois

Nancy L. Sprince, MD, MPH

Professor, Department of Occupational and Environmental Health
University of Jowa College of Public Health

Towa City, Towa

KEN TAKAHASHI, MD, MPH, PHD

Acting Director of WHOCC in Occupational Health
Professor of Environmental Epidemiology

University of Occupational and Environmental Health
Kitakyushu City, Japan

Tim K. Takaro, MD, MPH, MS
Associate Professor

Faculty of Health Sciences
Simon Fraser University
Burnaby, British Columbia

DanieL THAU TEITELBAUM, MD

Adjunct Professor of Environmental Sciences

The Colorado School of Mines

Golden, Colorado

Associate Clinical Professor of Preventive Medicine

The University of Colorado Health Sciences Center at Denver
Denver, Colorado.

Kay TESCHKE, PHD

Professor and Chair

Division of Public, Environmental and Occupational Health
Department of Health Care and Epidemiology

The University of British Columbia

Vancouver, BC, Canada

LORENZO TomATIS, MD

Former Director

International Agency for Research on Cancer (IARC)
Trieste, Italy

TIvancica Trosic, PHD

Institute for Medical Research and Occupational Health
University of Zagreb

Zagreb, Croatia

ROBERT Vojakovic, AM, JP
President of the Asbestos Diseases Society of Australia, Inc.
Osborn Park, Australia

ANDREW WATTERSON, PHD, CSHP

Professor of Health

Director, Occupational and Environmental Health Research Group
University of Stirling,

Stirling, Scotland

Davip H. WEGMAN, MD, MSc

Dean and Professor of Work Environment
School of Health and Environment
University of Massachusetts Lowell
Lowell, Massachusetts

The views expressed in this paper are those of the individuals sign-
ing it. The affiliations listed with those signers are for identification
purposes only, and the views expressed herein are not necessarily
the views of those affiliate entities.

References

1. U.S.Public Health Service, U.S. Department of Health and
Human Services. Toxicological profile for asbestos. Adanta, GA:
Agency for Toxic Substances and Disease Regisury, 2001.

 

VOL 13/NO 3, JUL/SEP 2007 * www.ijoeh.com

Asbestos Causes Mesothelioma «+ 325
10.

11.

12.

13.

14.

16.

17.

18.
19.

20.

21.

22.

23.

24.

25.

26.

27.

28.
29.

30.

American Conference of Governmental Industrial Hygienists.
Asbestos: TLV(r) Chemical Substances 7th Edition Documenta-
tion. Publication #7DOG-040. Cincinnati OH: ACGIH, 2001.
Diagnosis and initial management of nonmalignant diseases
related to asbestos. Am J Respir Crit Care Med 2004; 170:691-
715.

Environmental Protection Agency. Airborne asbestos health
assessment update. Washington, DC: U.S. EPA (EPA/600/8-
84/003F), 1986.

International Agency for Research on Cancer. Asbestas: Mono-
graph on the Evaluation of Carcinogenic Risk to Man. Lyon,
France: IARC, 1988.

National Toxicology Program. Reporton Carcinogens, 11th ed.
U.S. Department of Health and Human Services, Public Health
Service, 2005.

Occupational Safety and Health Administration. Occupational
exposure to asbestos; final rule. Fed Reg. 1994:59:40964-41162.
Consumer Product Safety Commission. CANCER HAZARD!
CPSC Warns About Asbestos in Consumer Products: Safety
Alert. CPSC Document #5080. 2004.

World Health Organization. Elimination of asbestos related dis-
eases. Geneva, Switzerland: WHO, 2006.

World Health Organization. Environmental Health Criteria 53:
Asbestos and Other Natural Mineral Fibres. Geneva, Switzer
land: WHO, 1986.

World Health Organization. Environmental Health Criteria
203: Chyrsotile Asbestos. Geneva, Switzerland: WHO, 1998.
World Trade Organization. European Communities—Measures
Affecting Asbestos and Asbestos-containing Products.
WT/DS135/R. 2000.

Asbestos, asbestosis, and cancer: the Helsinki criteria for diag-
nosis and attribution. Scand J Work Environ Health 1997;
23:311-6.

Malignant Mesothelioma. American Cancer Society, 2006. 10-
19-2006. :
National Cancer Institute. Factsheet—Asbestos: Questions and
Answers. Bethesda, MD: National Institutes of Health, 2003.
Lemen RA. Asbestos in brakes: exposure and risk of disease. Am
J Ind Med. 2004;45:229-37.

Frank AL, Dodson RF, Williams MG. Carcinogenic implications
of the lack of tremolite in UICC reference chrysotile. Am J Ind
Med. 1998;34:314-7.

Smith AH, Wright CC. Chrysotile asbestos is the main cause of
pleural mesothelioma. Am J Ind Med. 1996;30:252-66.

Cullen MR. Chrysotile asbestos: enough is enough. Lancet.
1998;351 (9113):13778.

Landrigan PJ, Nicholson WJ, Suzuki Y, LaDou J. The hazards of
chrysotile. asbestos: a critical review. Ind Health. 1999; 37:271-
80.

Landrigan PJ, Soffritci M. Collegium Ramazzini call for an imter-
national ban on asbestos. Am J Ind Med. 2005;47:471-4.
Stayner LT, Dankovic DA, Lemen R. Gecupational exposure to
chrysotile asbestos and cancer risk: a review of the amphibole
hypothesis. Am J Public Health. 1996;86:179-86.

Li L, Sun TD, Zhang X, et al. Cohort studies on cancer mortal
ity among workers exposed only to chrysotile asbestos: a meta-
analysis. Biomed Environ Sei. 2004;17:459-68.

Suzuki Y, Yuen SR. Asbestos fibers contributing to the induction
of human malignant mesothelioma. Ann NY Acad Sci. 2002;
982:160-76.

Landrigan PJ. Asbestos—still a carcinogen. N Engl J Med. 1998;
338:1618-9.

Egilman D, Fehnel C, Bohme SR. Exposing the “myth” of ABC,
"anything but chrysotile”: a critique of the Canadian asbestos
mining industry and McGill University chrysotile studies, Am J]
Ind Med. 2003;44:540-57.

Michaels D. Manufactured uncertainty: protecting public health
in the age of contested science and product defense. Ann NY
Acad Sci. 2006;1076:149-62.

Michaels D. Doubt is their product. Sci Am. 2005;292(6):96-101.
Hessel PA, Teta MJ, Goodman M, Lau E. Mesothelioma among
brake mechanics: an expanded analysis of a case-control study.
Risk Anal. 2004;24:547-52.

Goodman M, Teta MJ, Hessel PA, et al. Mesothelioma and lung
cancer among motor vehicle mechanics: a meta-analysis. Ann
Occup Hyg. 2004;48:309-26.

Qo
Ot

36.

37.

38.

39.

40.

41.

42.
43.

44.

46.

47.

48.

49.

50.

51.

52.
53.

54.

Paustenbach DJ, Finley BL, Lu ET, Brorby GP, Shechan PJ. Envi-
ronmental and occupational health hazards associated with the
presence of asbestos in brake linings and pads (1900 to pres-
ent): a “state-of-the-art” review. J Toxicol Environ Health B Crit
Rev. 2004;7:25-80.

Paustenbach DJ, Richter RO, Finley BL, Sheehan PJ. An evalua-
tion of the historical exposures of mechanics to asbestos in
brake dust. Appl Occup Environ Hyg. 2003;18:786-804.

Wong O. Malignant mesothelioma and asbestos exposure
among auto mechanics: appraisal of scientific evidence. Regul
Toxicol Pharmacol. 2001;34:170-7.

Egilman DS, Billings MA. Abuse of epidemiology: automobile
manufacturers manufacture a defense to asbestos liability. Int J
Occup Environ Health. 2005;11:360-71.

Laden F, Stampfer MJ, Walker AM. Lung cancer and mesothe-
lioma among male automobile mechanics: a review. Rev Envi-
ron Health. 2004;19:39-61.

National Institute for Occupational Safety and Health. Work-
place Exposure to Asbestos: Review and Recommendations:
NIOSH/OSHA Asbestos Work Group Recommendations.
Department of Health and Human Services, 1980: 81-103.
Hodgson JT, Darnton A. The quantitative risks of mesothelioma
and lung cancer in relation to asbestos exposure. Ann Occup
Hyg. 2000;44:565-601.

Iwatsubo Y, Pairon JC, Boutin C, et al. Pleural mesothelioma:
dose-response relation at low levels of asbestos exposure in a
French population-based case-control study. Am J Epidemiol.
1998; 148 (2):133-42.

Lin RT, Takahashi K, Karjalainen A, et al. Ecological association
between asbestos-related diseases and historical asbestos con-
sumption: an international analysis. Lancet. 2007;369(9564):
844-9.

Agudo A, Gonzalez CA, Bleda MJ, et al. Occupation and risk of
malignant pleural mesothelioma: a case-control study in Spain.
Am J Ind Med. 2000;37:159-68.

Checkoway H, Pearce NE, Crawford-Brown DJ. Research Meth-
ods in Occupational Epidemiology. New York: Oxford Univer-
sity Press, 1989.

Leigh J, Driscoll T. Malignant mesothelioma in Australia 1945—-
2002. Int J Occup Environ Health. 2003;9:206-17.

Coggon D, Pippard EC, Acheson ED. Accuracy of occupational
histories obtained from wives. Br J Ind Med. 1985;42:5634.
Lerchen ML, Samet JM. An assessment of the validity of ques-
tionnaire responses provided by a surviving spouse. Am J Epi-
demiol. 1986;123:481.

Mark EJ, Yokoi T. Absence of evidence for a significant back-
ground incidence of diffuse malignant mesothelioma apart
from asbestos exposure. Ann NY Acad Sci. 1991;643:196-204.
Lemen RA. Asbestos: Risk Assessment, Epidemiology, and
Health Effects. Boca Raton, FL: Taylor and Francis, 2006.
Teschke K, Morgan MS, Checkoway H, et al. Mesothelioma sur-
veillance to locate sources of exposure to asbestos. Can J Public
Health. 1997; 88:163-8.

Rutstein DD, Mullan RJ, Frazier TM, Halperin WE, Melius JM,
Sestito JP. Sentinel health events (occupational): a basis for
physician recognition and public health surveillance. Am J
Public Health. 1983;73:105461.

Wagner JC, Sleggs CA, Marchand P. Diffuse pleural mesothe-
lioma and asbestos exposure in the North Western Cape
Province. Br J Ind Med. 1960;17:260-71.

Checkoway H, Pearce N, Crawford-Brown DJ. Research Meth-
ods in Occupational Epidemiology. 2nd ed. London, U.K:
Oxford University Press, 2004.

Ahlbom A, Axelson O, Stottrup Hansen ES, Hogstedt C, Jensen
UJ, Olsen J. Interpretation of “negative” studies in occupational
epidemiology. Scand J Work Environ Health. 1990;16:153-7.
Altman DG, Bland JM. Absence of evidence is not evidence of
absence. BMJ. 1995;311(7003):485.

Bailar JC. How to distort the scientific record without actually
lying: truth, and the arts of science. Eur J Oncol. 2006;11:217-24.
Hernberg S. “Negative” results in cohort studies—how to rec-
ognize fallacies. Scand J Work Environ Health. 1981; 7 suppl
4:121-6.

Hernberg S. Some guidlines for interpreting epidemiologic
studies. In: Introduction to Occupational Epidemiology.
Chelsea, MI: Lewis Publishing, 1992: 201-23.

 

326

e Welch

www.ijoeh.com « INT J OCCUP ENVIRON HEALTH
60.

61.

62.

63.

64.

65.

66.

67.

68.

Hessel PA. Testimony before Public Service Commission of Wis-
consin. Docket 05-CE-130. 2007.

Castrop. Fume and dust exposure. National Safety News.
1948;20, 53, 72-80.

American Industrial Hygiene Association. Hygienic standards:
asbestos. J Am Ind Hyg Assoc. 1958;19:161-2.

Godwin MC, Jagatic G. Asbestos and mesothelioma. JAMA.
1968;204:1009.

Teta MJ, Lewinsohn HC, Meigs JW, Vidone RA, Mowad LZ, Flan-
nery JT. Mesothelioma in Connecticut, 1955-1977. Occupational
and geographic associations. J Occup Med. 1983;25:749-56.
Robinson CF, Lemen RA, Wagoner JK. Mortality patterns, 1940—
1974 among workers employed in an asbestos textile friction
and packing product manufacturing facility. In: Lemen RA,
Dement J (eds). Dust and Disease. Park Forest, IL: Pathotox
Publishers, 1979: 131-40.

McDonald AD, Fry JS, Woolley AJ, McDonald J. Dust exposure
and mortality in an American chrysotile textile plant. Br J Ind
Med. 1983;40:361-7.

Sakai K, Hisanaga N, Shibata E, Ono Y, Takeuchi Y. Asbestos
exposures during reprocessing of automobile brakes and
clutches. Int J Occup Environ Health. 2006;12:95-105.

Rohl AN, Langer AM, Wolff MS, Weisman I. Asbestos exposure
during brake lining maintenance and repair. Environ Res. 1976;
12:110-28.

Lorimer WV, Rohl AN, Miller A, Nicholson WJ, Selikoff J.
Asbestos exposure of brake repair workers in the United States.
Mt Sinai J Med. 1976;43:207-18.

Hickish DE, Knight KL. Exposure to asbestos during brake
maintenance. Ann Occup Hyg. 1970;13:17-21.

Environmental Protection Agency. Current Best Practices for
Preventing Asbestos Exposure Among Brake and Clutch Repair
Workers. EPA 747-F-04-004. Environmental Protection Agency,

2007.
Occupational Safety and Health Administration. Asbestos—

69.

70.

71.

72.

73.

74,

75.

76.

77,

78.

Automotive Brake and Clutch Repair Work. SHIB 07-26-2006.
U. S. Department of Labor; Occupational Safety and Health
Administration, 2006.

Washington State Department of Labor and Industries. Work-
ing Safely with Asbestos in Clutch and Brake Linings, F413-049-
000. Olympia WA, Washington State Department of Labor and
Industries, 2001.

New Hampshire Pollution Prevention Program. Pitstops
Manual: Best Management Practices for Automobile Service
Facilities. New Hampshire Department of Environmental Ser-
vices, 2001.

Worksafe Alberta. Control of asbestos during brake mainte-
nance and repair. Edmonton, AB: Department of Human
Resources and Employment, Government of Alberta, 2004.
Minnesota Pollution Contro)] Agency. Facts about Controlling
Brake Dust to Protect Your Health . . . What Every Mechanic
Should Know. St. Paul, MN: Minnesota Pollution Control
Agency, 1998.

Johnson P, Zumwalde RD, Roberts D. Industrial Hygiene Assess-
ment of Seven Brake Servicing Facilities—Asbestos. Cincinnati,
ea National Institute for Occupational Safety and Health,
1979.

Roberts D. Industrial Hygiene Report—Asbestos, Allied Brake
Shop. Cincinnati, OH: National Institute for Occupational
Safety and Health, 1980.

Nicholson WJ. Investigation of Health Hazards in Brake Lining
Repair and Maintenance Workers Occupationally Exposed to
Asbestos. XXX-XX-XXXX. Cincinnati, OH: National Institute for
Occupational Safety and Health, 1984.

Hill AB. The environmentand disease: association or causation?
Proc R Soc Med. 1995;58:295-300.

Waldman P. Publication to retract an influential water study.
Wall Street Journal. June 2, 2006.

Waldman P. Study ted pollutant to cancer; then consultants got
hold of it. Wall Street Journal. 2005.

 

VOL 13/NO 3, JUL/SEP 2007 * www.ijoeh.com

Asbestos Causes Mesothelioma -¢ 327
